 
 


DEBTOR-IN-POSSESSION
CREDIT AND SECURITY AGREEMENT
BY AND AMONG
RCLC, INC.,
RONSON AVIATION, INC.,
RCPC LIQUIDATING CORP. , AND
RCC INC.
AND
WELLS FARGO BANK, NATIONAL ASSOCIATION
Acting through its Wells Fargo Capital Finance operating division
 
August ___, 2010



 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
   
Page
 
   
Article I DEFINITIONS
5
Section 1.1.
Definitions
5
Section 1.2.
Other Definitional Terms; Rules of Interpretation
19
Article II AMOUNT AND TERMS OF THE CREDIT FACILITY
20
Section 2.1.
Advances
20
Section 2.2.
Procedures for Requesting Advances
20
Section 2.3.
Reserved
21
Section 2.4.
Reserved
21
Section 2.5.
Reserved
21
Section 2.6.
Reserved
21
Section 2.7.
Interest; Default Interest Rate; Application of Payments; Participations; Usury.
21
Section 2.8.
Fees
22
Section 2.9.
Time for Interest Payments; Payment on Non-Business Days; Computation of
Interest and Fees
23
Section 2.10.
Lockbox and Collateral Account; Sweep of Funds
24
Section 2.11.
Voluntary Prepayment; Reduction of the Maximum Line Amount; Termination of the
Credit Facility by the Borrower
24
Section 2.12.
Mandatory Prepayment
24
Section 2.13.
Revolving Advances to Pay Indebtedness
25
Section 2.14.
Use of Proceeds
25
Section 2.15.
Liability Records
25
Section 2.16.
Single Loan
25
Section 2.17.
Grants, Rights and Remedies
25
Section 2.18.
Perfection
25
Section 2.19.
Waiver of any Priming Rights and Violative Use of Cash Collateral
26
Section 2.20.
Waiver of Claims to Surcharge
26
Article III SECURITY INTEREST; OCCUPANCY; SETOFF
26
Section 3.1.
Grant of Security Interest
26
Section 3.2.
Lien Perfection; Further Assurances
26
Section 3.3.
Superpriority Administrative Expense Claim
28
Section 3.4.
Notification of Account Debtors and Other Obligors
28
Section 3.5.
Assignment of Insurance
29
Section 3.6.
Occupancy
29
Section 3.7.
License
29
Section 3.8.
Reserved
30
Section 3.9.
Setoff
30
Section 3.10.
Collateral
30
Section 3.11.
Survival
30





 
 

--------------------------------------------------------------------------------

 




Article IV CONDITIONS OF LENDING
31
Section 4.1.
Conditions Precedent to the Initial Advances
31
Section 4.2.
Conditions Precedent to All Advances
32
   
Article V REPRESENTATIONS AND WARRANTIES
33
Section 5.1.
Existence and Power; Name Chief Executive Office; Inventory and Equipment
Locations; Federal Employer Identification Number and Organizational
Identification Number
33
Section 5.2.
Capitalization
33
Section 5.3.
Authorization of Borrowing; No Conflict as to Law or Agreements
33
Section 5.4.
Legal Agreements
34
Section 5.5.
Subsidiaries
34
Section 5.6.
Budget
34
Section 5.7.
Litigation
34
Section 5.8.
Regulation U
34
Section 5.9.
Taxes
34
Section 5.10.
Titles and Liens
34
Section 5.11.
Intellectual Property Rights
34
Section 5.12.
Reserved
35
Section 5.13.
Default
35
Section 5.14.
Reserved
36
Section 5.15.
Submissions to Lender
36
Section 5.16.
Financing Statements
36
Section 5.17.
Rights to Payment
36
Section 5.18.
Reserved
36
Section 5.19.
Inactive Subsidiaries
36
Section 5.20.
Administrative Priority; Lien Priority
36
Section 5.21.
Appointment of Trustee or Examiner; Liquidation
37
Section 5.22.
The Chapter 11 Case
37
   
Article VI COVENANTS
37
Section 6.1.
Reporting Requirements
37
Section 6.2.
Financial Covenants
39
Section 6.3.
Permitted Liens; Financing Statements
40
Section 6.4.
Indebtedness
41
Section 6.5.
Guaranties
41
Section 6.6.
Investments and Subsidiaries
41
Section 6.7.
Dividends and Distributions
42
Section 6.8.
Salaries
42
Section 6.9.
Intentionally Omitted
42
Section 6.10.
Books and Records; Collateral Examination, Inspection and Appraisals
42
Section 6.11.
Account Verification
43
Section 6.12.
Compliance with Laws
43
Section 6.13.
Payment of Taxes and Other Claims
43
Section 6.14.
Maintenance of Properties
44
Section 6.15.
Insurance
44





 
 

--------------------------------------------------------------------------------

 




Section 6.16.
 Preservation of Existence
44
Section 6.17.
Delivery of Instruments, etc
45
Section 6.18.
Sale or Transfer of Assets; Suspension of Business Operations
45
Section 6.19.
Consolidation and Merger; Asset Acquisitions
45
Section 6.20.
Sale and Leaseback
45
Section 6.21.
Restrictions on Nature of Business
45
Section 6.22.
Accounting
46
Section 6.23.
Discounts, etc
46
Section 6.24.
Reserved
46
Section 6.25.
Place of Business; Name
46
Section 6.26.
Constituent Documents; S Corporation Status
46
Section 6.27.
Performance by the Lender
46
Section 6.28.
Affiliate Transactions
47
Section 6.29.
Sale Transaction
47
Section 6.30.
Financing Orders; Administrative Priority; Lien Priority; Payment of Claims
47
   
Article VII EVENTS OF DEFAULT, RIGHTS AND REMEDIES
48
Section 7.1.
Events of Default
48
Section 7.2.
Rights and Remedies
51
Section 7.3.
Reserved
52
Section 7.4.
Certain Notices
52
   
Article VIII MISCELLANEOUS
52
Section 8.1.
No Waiver; Cumulative Remedies; Compliance with Laws
52
Section 8.2.
Amendments, Etc
53
Section 8.3.
Notices; Communication of Confidential Information; Requests for Accounting
53
Section 8.4.
Further Documents
53
Section 8.5.
Costs and Expenses
54
Section 8.6.
Indemnity
54
Section 8.7.
Participants
55
Section 8.8.
Execution in Counterparts; Telefacsimile Execution
55
Section 8.9.
Retention of Loan Party’s Records
55
Section 8.10.
Binding Effect; Assignment; Complete Agreement; Sharing Information;
Confidentiality
55
Section 8.11.
Severability of Provisions
56
Section 8.12.
Headings
56
Section 8.13.
Cross Guaranty; Subordination
56
Section 8.14.
Judgment Currency
59
Section 8.15.
Appointment of Borrower Representative; Reliance on Notices
59
Section 8.16.
Governing Law; Jurisdiction, Venue
60
Section 8.17.
Lender as Party-in-Interest
61
Section 8.18.
Waiver of Right to Obtain Alternative Financing
61
Section 8.19.
Credit Bids
61
Section 8.20.
Application of Payments to Obligations; Application of Proceeds of Collateral
61
     



 
 

--------------------------------------------------------------------------------

 


DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT
 
Dated August ___, 2010
 
RCLC, INC (f/k/a Ronson Corporation), a New Jersey corporation and a
debtor-in-possession (“RCLC”), RCPC, INC., (f/k/a Ronson Consumer Products
Corporation) a New Jersey corporation and a debtor-in-possession (“RCPC”), and
RONSON AVIATION, INC., a New Jersey corporation and a debtor-in-possession
(“RAI”, and together with RCLC and RCPC, are collectively and individually
referred to herein as the “Borrower” or “Borrowers”), RCC INC. (f/k/a Ronson
Corporation of Canada Ltd), a corporation organized under the laws of the
Provence of Ontario, Canada (“RCC”), as guarantor, and WELLS FARGO BANK,
NATIONAL ASSOCIATION (as more fully defined in Article I herein, the “Lender”)
acting through its  Wells Fargo Capital Finance operating division, hereby agree
as follows:
 
WHEREAS, on August 17, 2010 (the “Petition Date”), the Borrowers commenced a
case under Chapter 11 of Title 11 of the United States Code in the United States
Bankruptcy Court for the District of New Jersey, and the Borrowers have retained
possession of their assets and are authorized under the Bankruptcy Code to
continue the operation of their businesses as debtors-in-possession;
 
WHEREAS, the Loan Parties and the Lender are party to that certain Credit and
Security Agreement dated May 30, 2008 (as amended, modified and restated from
time to time, including pursuant to that certain Forbearance Agreement dated as
of March 29, 2009,  the “Pre-Petition Credit Agreement”), pursuant to which the
Lender has made and the Loan Parties are indebted to the Lender for certain
prepetition loans, advances and other amounts thereunder (including, without
limitation, accrued but unpaid interest (including default interest), fees and
expenses collectively, the “Pre-Petition Obligations”);
 
WHEREAS, Borrowers are unable to obtain funds or credit on any other terms; and
 
WHEREAS, the Borrowers have asked the Lender to make post-petition loans and
advances to the Borrowers consisting of a debtor-in-possession revolving credit
facility in an aggregate principal amount not to exceed $2,700,000 at any time
outstanding; and
 
WHEREAS, Lender is willing to provide such financing, subject to the terms and
conditions set forth herein, including that all of the Obligations hereunder and
under the other Loan Documents constitute allowed superpriority administrative
expense claims pursuant to Sections 364(c) and 364(d)(1) of the Bankruptcy Code
in the Chapter 11 Case and are secured by a priming first priority lien on
substantially all of Borrowers’ personal property, in each case as set forth
herein and in the Financing Orders;
 
NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, the parties hereto agree as follows:
 


 
 

--------------------------------------------------------------------------------

 


ARTICLE I

 
DEFINITIONS
 
Section 1.1.                      Definitions.  Except as otherwise expressly
provided in this Agreement, the following terms shall have the meanings given
them in this Section:
 
“Accommodation Overadvance” is defined in Section 2.1.1
 
“Accommodation Overadvance Limit” means up to $2,450,000 from the Closing Date
through the Termination Date.
 
“Accommodation Overadvance Funding Date” shall mean the Closing Date.
 
“Accounts” shall have the meaning given it under the UCC.
 
“Accounts Advance Rate” means up to eighty-five percent (85%), or such lesser
rate as the Lender in its sole discretion may deem appropriate from time to
time; provided that, as of any date of determination, the Accounts Advance Rate
shall be reduced by one (1) percentage point for each percentage by which
Dilution is in excess of five percent (5.0%).
 
“Advance” means a Revolving Advance.
 
“Affiliate” or “Affiliates” means Parent and any other Person controlled by,
controlling or under common control with the Borrowers, including any Subsidiary
of the Borrowers.  For purposes of this definition, “control,” when used with
respect to any specified Person, means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.
 
“Agreement” means this Debtor-in-Possession Credit and Security Agreement, as
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof.
 
“Availability” means the amount, if any, by which the Borrowing Base exceeds the
outstanding principal balance of the Revolving Note.
 
“Bankruptcy Code”, means Title 11 of the United States Code, as amended from
time to time.
 
“Bankruptcy Court” means the United States Bankruptcy Court for the District of
New Jersey or any other court having competent jurisdiction over the Chapter 11
Case.
 
“Borrower Representative” is defined in Section 8.15.
 
“Borrowing Base” means at any time the lesser of:
 
(a)           The Maximum Line Amount; or
 
 (b)           Subject to change from time to time in the Lender’s sole
discretion, the sum of:
 


 
 

--------------------------------------------------------------------------------

 


(i)           The product of the Accounts Advance Rate times Eligible Accounts,
plus
 
(ii)           The lesser of (A) thirty-six percent (36%), or such lesser rate
as the Lender in its sole discretion may deem appropriate from time to time, of
Eligible Inventory owned by RAI, (B) eighty-five percent (85%), or such lesser
rate as the Lender in its sole discretion may deem appropriate from time to
time, of the Net Orderly Liquidation Value of Eligible Inventory owned by RAI,
or (C) $200,000, less,
 
(iii)           The Borrowing Base Reserve, less
 
(iv)           The amount of all Pre-Petition Obligations owing to Lender
(excluding however from the calculation of Pre-Petition Obligations for purposes
of this paragraph (iv), the outstanding principal balance of the Real Estate
Term Advance, as such term is defined in the Pre-Petition Credit Agreement),
less
 
(v)           the amount of the Carveout, less
 
(vi)           Indebtedness that Borrowers owe to the Lender that has not yet
been advanced on the Revolving Note, and an amount that the Lender in its
reasonable discretion finds on the date of determination to be equal to the
Lender’s net credit exposure with respect to any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement extended to the Borrowers by the Lender that is not described in
Article II of this Agreement  and any indebtedness owed by the Borrowers to
Wells Fargo Merchant Services, L.L.C.
 
“Borrowing Base Reserve” means, as of any date of determination, such amounts
(expressed as either a specified amount or as a percentage of a specified
category or item) as the Lender may from time to time establish and adjust in
reducing Availability (a) to reflect events, conditions, contingencies or risks
which, as determined by the Lender, do or may affect (i) the Collateral of
Borrower, or its value, (ii) the assets, business or prospects of the Borrower,
or (iii) the security interests and other rights of the Lender in the Collateral
(including the enforceability, perfection and priority thereof), or (b) to
reflect the Lender’s reasonable judgment that any collateral report or financial
information furnished by or on behalf of the Borrower to the Lender is or may
have been incomplete, inaccurate or misleading in any material respect, or (c)
in respect of any state of facts that constitutes a Default or an Event of
Default.
 
“Budget” means the projections showing all projected cash receipts and all
projected cash disbursements (with reasonable detail as to sources of cash
receipts and identification of cash disbursements) for the Borrower delivered
pursuant to Section 5.6 to the Lender, covering the period commencing on the
Closing Date and ending on October 1, 2010.  The Budget shall be substantially
in the form of Exhibit A annexed hereto and made a part hereof.
 
“Budget Compliance Certificate” means a written certificate, substantially in
the form annexed hereto as Exhibit B, signed by an authorized officer of the
Borrower, who shall be acceptable to the Lender, delivered weekly pursuant to
Section 6.2(a) to the Lender, which shall, inter alia, (i) reflect the
Borrower’s cash receipts and cash disbursements for the immediately preceding
week, including a comparison of such cash receipts and cash disbursements with
those projected for such week, (ii) confirm that the proceeds of the Advances to
be used during the upcoming week are for one of the types of cash disbursements
set forth in the Budget and in compliance with the maximum amounts permitted to
be expended thereunder for the relevant time period in accordance with the
Budget, and (iii) certify that no Default or Event of Default has occurred
and/or is continuing, or, if a Default or an Event of Default has occurred
and/or is continuing, that a Default or Event of Default has occurred together
with the description of such Default or Event of Default.
 


 
 

--------------------------------------------------------------------------------

 




 
“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business.
 
“Carveout” means all fees required to be paid to the Clerk of the Bankruptcy
Court and to the Office of the U.S. Trustee pursuant to 28 U.S.C. § 1930(a).
 
“Capital Expenditures” means for a period, any expenditure of money during such
period for the lease, purchase or other acquisition of any capital asset which
is capitalized on a balance sheet in accordance with GAAP, whether payable
currently or in the future.
 
“Cash Collateral” means the value from time to time of cash or cash equivalents
pledged to the Lender by the Borrowers.
 
“Chapter 11 Case” means the Chapter 11 case commenced by the Borrowers on the
Petition Date in the Bankruptcy Court.
 
“Change of Control” means the occurrence of any of the following events:
 
(a)           Any Person or “group” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) who is not a Five Percent Owner on
the Funding Date is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, except that a Person will
be deemed to have “beneficial ownership” of all securities that such Person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than twenty percent
(20%) of the voting power of all classes of equity securities of a Borrower;
 
(b)           Any Person or “group” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) who is not a Five Percent Owner on
the Funding Date is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, except that a Person will
be deemed to have “beneficial ownership” of all securities that such Person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than twenty percent
(20%) of the voting power of all classes of equity securities of Parent;
 
(c)           During any consecutive two-year period, individuals who at the
beginning of such period constituted the board of Directors of the Borrower
(together with any new Directors whose election to such board of Directors, or
whose nomination for election by the Owners of the Borrower, was approved by a
vote of two thirds of the Directors then still in office who were either
Directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of Directors of the Borrower then in office;
 


 
 

--------------------------------------------------------------------------------

 


(d)           During any consecutive two-year period, individuals who at the
beginning of such period constituted the board of Directors of the Parent
(together with any new Directors whose election to such board of Directors, or
whose nomination for election by the Owners of the Borrower, was approved by a
vote of a majority of the Directors then still in office who were either
Directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of Directors of the Parent then in office; or
 
(e)           Any one or more of Louis V. Aronson II or Erwin M. Ganz shall
cease to actively manage the Borrower’s day-to-day business activities; provided
however, a Change of Control shall not be deemed to have occurred if Erwin M.
Ganz shall cease to actively manage the Borrower’s day-to-day business
activities and a replacement officer, reasonably acceptable to Lender, assumes
the duties and responsibilities vacated by Erwin M. Ganz within thirty (30) days
thereafter.
 
“Claim” has the meaning ascribed to such term in section 101(5) of the
Bankruptcy Code.
 
“Closing Date” means the date upon which the Interim Financing Order has been
entered and all conditions precedent to the initial Advance and this Agreement
have been satisfied or waived by Lender in writing.
 
“Collateral” means all right of title and interest of the Borrower in and to
Accounts, chattel paper and electronic chattel paper, deposit accounts,
documents, documents of title, Equipment, General Intangibles, goods,
instruments, Inventory, Investment Property, letter-of-credit rights, letters of
credit, all sums on deposit in any Collateral Account, and any items in any
Lockbox; together with (i) all substitutions and replacements for and products
of any of the foregoing; (ii) in the case of all goods, all accessions; (iii)
all accessories, attachments, parts, equipment and repairs now or hereafter
attached or affixed to or used in connection with any goods; (iv) all warehouse
receipts, bills of lading and other documents of title now or hereafter covering
such goods; (v) all collateral subject to the Lien of any Security Document;
(vi) any money, or other assets of the Borrower that now or hereafter come into
the possession, custody, or control of the Lender; (vii) proceeds of any and all
of the foregoing; (viii) books and records of the Borrower, including all mail
or electronic mail addressed to the Borrower; and (ix) all of the foregoing,
whether now owned or existing or hereafter acquired or arising or in which the
Borrower now has or hereafter acquires any rights.
 
“Collateral Account” means the “Lender Account” as defined in the Wholesale
Lockbox and Collection Account Agreement, and any similar account established
from time to time by any Borrower with a depositary bank acceptable to Lender
and which is subject to an agreement among Lender, such Borrower and such
depositary bank, in form and substance acceptable to Lender.
 
“Commitment” means the Lender’s commitment to make Advances to the Borrowers.
 
 “Constituent Documents” means with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.
 


 
 

--------------------------------------------------------------------------------

 




 
“Credit Facility” means the credit facility under which Revolving Advances may
be made available to the Borrower by the Lender under Article II.
 
“Cut-off Time” means 11:59 a.m. Central Time.
 
“Debt” means, of a Person as of a given date, all items of indebtedness or
liability which in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet for such Person
and shall also include the aggregate payments required to be made by such Person
at any time under any lease that is considered a capitalized lease under GAAP.
 
“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.
 
“Default Period” means any period of time beginning on the day a Default or
Event of Default occurs and ending on the date identified by the Lender in
writing as the date that such Default or Event of Default has been cured or
waived.
 
“Default Rate” means an annual interest rate in effect during a Default Period
or following the Termination Date, which interest rate shall be equal to three
percent (3%) over the applicable Floating Rate, as such rate may change from
time to time.
 
“Deposit Account Control Agreement” means each deposit account control agreement
relating to each deposit account maintained by a Borrower with a depository
bank, among Lender, such Borrower and such depositary bank, in form and
substance acceptable to Lender.
 
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the trailing six (6) month period ending on the date of
determination, which is the result of dividing (a) actual bad debt write-downs,
discounts, advertising allowances, credits, or other dilutive items with respect
to the Accounts as determined by Lender in its sole discretion during such
period, by (b) the Borrower’s net sales during such period (excluding
extraordinary items) plus the amount of clause (a).
 
“Director” means a director if the Loan Party is a corporation, a governor or
manager if the Loan Party is a limited liability company, or a general partner
if the Loan Party is a partnership.
 
“Dollars” or “$”  means lawful currency of the United States of America.
 
“Effective Date” means the date upon which a plan of reorganization has become
effective that provides for the termination of all of the Lender’s commitments
to make further loans or Advances under this Agreement and payment in full, in
cash, of all Pre-Petition Obligations and the payment in full, in cash, of all
Obligations, in a manner satisfactory to the Lender.
 


 
 

--------------------------------------------------------------------------------

 




 
“Eligible Accounts” means all unpaid Accounts of a Borrower arising from the
sale or lease of goods or the performance of services, net of any credits, but
excluding any such Accounts having any of the following characteristics:
 
(i)           That portion of Accounts unpaid 90 days or more after the invoice
date;
 
(ii)           That portion of Accounts related to goods or services with
respect to which the Borrower has received notice of a claim or dispute, which
are subject to a claim of offset or a contra account, or which reflect a
reasonable reserve for warranty claims or returns;
 
(iii)           That portion of Accounts not yet earned by the final delivery of
goods or that portion of Accounts not yet earned by the final rendition of
services by the Borrower to the account debtor, including with respect to both
goods and services, progress billings, and that portion of Accounts for which an
invoice has not been sent to the applicable account debtor;
 
(iv)           Accounts constituting (i) proceeds of copyrightable material
unless such copyrightable material shall have been registered with the United
States Copyright Office or (ii) proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;
 
(v)           Accounts owed by any unit of government, whether foreign or
domestic (except that there shall be included in Eligible Accounts that portion
of Accounts owed by such units of government for which the Borrower has provided
evidence satisfactory to the Lender that (A) the Lender has a first priority
perfected security interest and (B) such Accounts may be enforced by the Lender
directly against such unit of government under all applicable laws; provided,
however, that at no time shall Eligible Accounts due from the United States
government exceed $100,000);
 
(vi)           Accounts denominated in any currency other than United States
dollars;
 
(vii)           Accounts owed by an account debtor located outside the United
States which are not (A) backed by a bank letter of credit naming the Lender as
beneficiary or assigned to the Lender, in the Lender’s possession or control,
and with respect to which a control agreement concerning the letter-of-credit
rights is in effect, and acceptable to the Lender in all respects, in its sole
discretion, or (B) covered by a foreign receivables insurance policy acceptable
to the Lender in its sole discretion and to the extend applicable, naming the
Lender as beneficiary or assigned to the Lender;
 
(viii)           Accounts owed by an account debtor that is insolvent, the
subject of bankruptcy proceedings or has gone out of business;
 
(ix)           Accounts owed by a Five Percent Owner, Subsidiary, Affiliate,
Officer or employee of the Borrower, including, without limitation, any Accounts
owed from a Loan Party to another Loan Party;
 
(x)           Accounts not subject to a duly perfected security interest in the
Lender’s favor or which are subject to any Lien (other than a Permitted Lien
described in Section 6.3(a)(iii) and 6.3(a)(vii)) in favor of any Person other
than the Lender;
 


 
 

--------------------------------------------------------------------------------

 




 
(xi)           That portion of Accounts that has been restructured, extended,
amended or modified;
 
(xii)           That portion of Accounts that constitutes advertising, finance
charges, service charges or sales or excise taxes;
 
(xiii)           Accounts owed by an account debtor, regardless of whether
otherwise eligible, to the extent that the aggregate balance of such Accounts
exceeds twenty percent (20%) of the aggregate amount of all Eligible Accounts;
 
(xiv)           Accounts owed by an account debtor, regardless of whether
otherwise eligible, if twenty-five percent (25%) or more of the total amount of
Accounts due from such debtor is ineligible under clauses (i), (ii), or (xi)
above; and
 
(xv)           Accounts, or portions thereof, otherwise deemed ineligible by the
Lender in its sole discretion.
 
“Eligible Inventory” means all Inventory of a Borrower, valued at the lower of
cost or market in accordance with GAAP; but excluding any Inventory having any
of the following characteristics:
 
(i)           Inventory that is: in-transit; located at any warehouse, job site
or other premises not approved by the Lender in writing; not subject to a duly
perfected first priority security interest in the Lender’s favor; subject to any
lien or encumbrance (other than a Permitted Lien described in Section
6.3(a)(iii) and 6.3(a)(vii)), that is subordinate to the Lender’s first priority
security interest; covered by any negotiable or non-negotiable warehouse
receipt, bill of lading or other document of title; on consignment from any
Person; on consignment to any Person or subject to any bailment unless such
consignee or bailee has executed an agreement with the Lender;
 
(ii)           Supplies, packaging, maintenance parts or sample Inventory, or
customer supplied parts or Inventory;
 
(iii)           Work-in-process Inventory;
 
(iv)           Inventory that is damaged, defective, obsolete, slow moving or
not currently saleable in the normal course of the Borrower’s operations, or the
amount of such Inventory that has been reduced by shrinkage;
 
(v)           Inventory that the Borrower has returned, has attempted to return,
is in the process of returning or intends to return to the vendor thereof;
 
(vi)           Inventory that is perishable or live;
 
(vii)           Inventory manufactured by the Borrower pursuant to a license
unless the applicable licensor has agreed in writing to permit the Lender to
exercise its rights and remedies against such Inventory;
 


 
 

--------------------------------------------------------------------------------

 




 
(viii)           Inventory that is subject to a Lien (other than a Permitted
Lien described in Section 6.3(a)(iii) and 6.3(a)(vii)) in favor of any Person
other than the Lender;
 
(ix)           Inventory stored at locations not owned or leased by Borrower;
 
(x)           Inventory stored at locations owned or leased by Borrower holding
less than ten (10%) of the aggregate value of the Borrower’s Inventory, other
than Inventory of RAI; and
 
(xi)           Inventory otherwise deemed ineligible by the Lender in its sole
discretion.
 
“Environmental Law” means any federal, state, provincial, local or other
governmental statute, regulation, law or ordinance dealing with the protection
of human health and the environment.
 
“Equipment” shall have the meaning given it under the UCC.
 
“Event of Default” is defined in Section 7.1.
 
“Executive Officer” means, when used with reference to a Loan Party, its
president, its chief executive officer, its chief financial officer and any vice
president of the Parent in charge of a principal business unit, division or
function (such as sales, administration or finance).
 
“Financial Covenants” means the covenants set forth in Section 6.2.
 
“Final Financing Order” means a final order of the Bankruptcy Court pursuant to
section 364 of the Bankruptcy Code, approving this Agreement, the other Loan
Documents, confirming the Interim Financing Order, and authorizing on a final
basis the incurrence by the Borrower of permanent post-petition secured and
super priority indebtedness in accordance with this Agreement, and as to which
no stay has been entered and which has not been reversed, modified, vacated or
overturned, in substantially the form of Exhibit C hereto and which is in form
and substance satisfactory to the Lender in its sole discretion.
 
“Financing Orders” means each and both the Interim Financing Order and the Final
Financing Order.
 
“First Day Orders” means all orders entered by the Bankruptcy Court in the
Chapter 11 Case based on motions filed on the Petition Date.
 
“Five Percent Owner” means the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934), directly or indirectly, of an
amount equal or greater than five percent (5%) of the voting power of all
classes of equity securities of Parent.
 
“Floating Rate” means with respect to (i) Revolving Advances evidenced by the
Revolving Note (other than the Accommodation Overadvance), an annual interest
rate equal to the sum of the Prime Rate plus three and one-half percent (3.50%)
and (ii) with respect to the Accommodation Overadvance, an annual interest rate
equal to the sum of the Prime Rate plus eight percent (8.00%).
 


 
 

--------------------------------------------------------------------------------

 


“Floating Rate Advance” means an Advance bearing interest at the Floating Rate.
 
“Funding Date” is defined in Section 2.1.
 
“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described in Section 6.1
 
“General Intangibles” means “general intangibles” as defined in under the UCC.
 
“Guarantor” means RCC and every other Person now or in the future who agrees to
guaranty the Indebtedness.
 
“Guaranty” means each unconditional continuing guaranty executed by a Guarantor
in favor of the Lender.
 
“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.
 
“Inactive Subsidiaries” means Prometcor and Ronson Hydraulics.
 
“Indebtedness” is used herein in its most comprehensive sense and means any and
all advances, debts, obligations and liabilities of the Borrower to the Lender,
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, including under any
swap, derivative, foreign exchange, hedge, deposit, treasury management or other
similar transaction or arrangement at any time entered into by the Borrower with
the Lender or with Wells Fargo Merchant Services, L.L.C., and whether the
Borrower may be liable individually or jointly with others, or whether recovery
upon such Indebtedness may be or hereafter becomes unenforceable.
 
“Indemnified Liabilities” is defined in Section 8.6
 
“Indemnitees” is defined in Section 8.6.
 
“IRC” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Infringement” or “Infringing” when used with respect to Intellectual Property
Rights means any infringement or other violation of Intellectual Property
Rights.
 
“Intangible Assets” means all intangible assets as determined in accordance with
GAAP and including Intellectual Property Rights, goodwill, accounts due from
Affiliates, Directors, Officers or employees, customer lists, deferred charges
or any securities or Debt of the Borrower or any other securities unless the
same are readily marketable in the US or entitled to be used as a credit against
federal income tax liabilities, non-compete agreements and any other assets
designated from time to time by the Lender, in its sole discretion.
 


 
 

--------------------------------------------------------------------------------

 




 
“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names, designs or mask works.
 
“Interest Payment Date” is defined in Section 2.9(a).
 
“Interim Facility” means that portion of the Permanent Facility made available
to the Borrower prior to entry of the Final Financing Order, as approved by the
Interim Financing Order.
 
“Interim Financing Order” means that certain order entered by the Bankruptcy
Court in substantially the form of Exhibit D hereto and otherwise in form and
substance satisfactory to the Lender in its sole discretion.
 
“Inventory” shall have the meaning given it under the UCC.
 
“Investment Property” shall have the meaning given it under the UCC.
 
“Lender” means Wells Fargo Bank, National Association in its broadest and most
comprehensive sense as a legal entity, and is not limited in its meaning to
Lender’s Wells Fargo Capital Finance operating division, or to any other
operating division of Lender.
 
“Licensed Intellectual Property” is defined in Section 5.11(c).
 
“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or subsequently acquired
and whether arising by agreement or operation of law.
 
“Loan Documents” means this Agreement, the Revolving Notes, each Guaranty, the
Financing Orders, the Environmental Indemnification Agreement, and the Security
Documents, together with every other agreement, note, document, contract or
instrument to which a Loan Party now or in the future may be a party and which
is required by the Lender.
 
“Loan Party” or “Loan Parties” shall mean individually and collectively, the
Borrowers and RCC.
 
“Lockbox” means “Lockbox” as defined in the Wholesale Lockbox and Collection
Account Agreement, and any other lockbox established from time to time by any
Borrower with a lockbox agent acceptable to Lender and which is subject to an
agreement among Lender, such Borrower and such lockbox agent, in form and
substance acceptable to Lender.
 
“Material Adverse Effect” means any of the following:
 
(i)           A material adverse effect on the business, operations, results of
operations, assets, liabilities or financial condition of any Loan Party;
 


 
 

--------------------------------------------------------------------------------

 




 
(ii)           A material adverse effect on the ability of any Loan Party to
perform its obligations under the Loan Documents;
 
(iii)           A material adverse effect on the ability of the Lender to
enforce the Obligations or to realize the intended benefits of the Security
Documents, including a material adverse effect on the validity or enforceability
of any Loan Document or of any rights against any Guarantor, or on the status,
existence, perfection, priority (subject to Permitted Liens) or enforceability
of any Lien securing payment or performance of the Indebtedness; or
 
(iv)           Any claim against any Loan Party or threat of litigation which if
determined adversely to such Loan Party would cause such Loan Party to be liable
to pay an amount, after allowance for all applicable insurance coverage,
exceeding $75,000 or would result in the occurrence of an event described in
clauses (i), (ii) or (iii) above.
 
“Maturity Date” means October 1, 2010.
 
“Maximum Line Amount” means $2,700,000, unless this amount is reduced pursuant
to Section 2.11, in which event it means such lower amount.
 
“Mortgage” means that certain Leasehold Mortgage and Assignment of Rents and
Leases dated as of the date of the Pre-Petition Credit Agreement upon the
Mortgaged Property, as the same may be modified, amended or restated from time
to time.
 
“Mortgaged Property” means that certain real property located in Mercer County,
New Jersey subject to that certain lease between Ronson Helicopters, Inc. (now
known as Ronson Aviation, Inc.), as lessee, and County of Mercer, as lessor,
dated May 14, 1975, as amended, as more particularly described in the Mortgage.
 
“Net Cash Proceeds” means in connection with any asset sale, the cash proceeds
(including any cash payments received by way of deferred payment whether
pursuant to a note, installment receivable or otherwise, but only as and when
actually received) from such asset sale, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, brokerage commissions and amounts
required to be applied to the repayment of any portion of the Debt secured by a
Lien not prohibited hereunder on the asset which is the subject of such sale,
and (ii) taxes paid or reasonably estimated to be payable as a result of such
asset sale.
 
“Net Orderly Liquidation Value” means a professional opinion of the estimated
most probable Net Cash Proceeds which could typically be realized at a properly
advertised and professionally managed liquidation sale, conducted under orderly
sale conditions for an extended period of time (usually six to nine months),
under the economic trends existing at the time of the appraisal.
 
“Obligations” means each and every other debt, liability and obligation of every
type and description which the Borrower may now or at any time hereafter owe to
the Lender or its Affiliates or Subsidiaries, including without limitation, all
Advances, Indebtedness and other  obligations hereunder and under the other Loan
Documents or the Pre-Petition Credit Agreement, whether such debt, liability or
obligation now exists or is hereafter created or incurred, whether it arises in
a transaction involving the Lender alone or in a transaction involving other
creditors of the Borrower, and whether it is direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or sole, joint, several or joint and several, and including all
Pre-Petition Obligations and all Post-Petition Obligations, and whether arising
under any Loan Document between the Borrower and the Lender, whether now in
effect or subsequently entered into.
 


 
 

--------------------------------------------------------------------------------

 




“Officer” means with respect to the Loan Parties, an officer if the applicable
Loan Party is a corporation, a manager if the applicable Loan Party is a limited
liability company, or a partner if the applicable Loan Party is a partnership.


“OFAC” is defined in Section 6.12(b).


“Overadvance” means the amount, if any, by which the then outstanding principal
balance of the Revolving Note is in excess of the then-existing Borrowing Base.
 
“Owned Intellectual Property” is defined in Section 5.11(a).
 
“Owner” means with respect to the Loan Parties, each Person having legal or
beneficial title to an ownership interest in the Loan Parties or a right to
acquire such an interest.
 
“Parent” means RCLC, Inc.
 
“Patent and Trademark Security Agreement” shall have the meaning set forth in
the Pre-Petition Credit Agreement.
 
“Payments” means transfers of cash from Borrower to Lender on account of the
Obligations.
 
“Permanent Facility” means the revolving loan facility made available to the
Borrower under this Agreement, as approved by the Final Financing Order.
 
“Permitted Lien” and “Permitted Liens” are defined in Section 6.3(a).
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
“Petition Date” has the meaning set forth in the recitals of this Agreement.
 
“Post-Petition Obligations” means all Obligations of Borrower to Lender arising
under this Agreement.
 
“Premises” means all locations where the Borrower conducts its business and has
any rights of possession, including the locations legally described in Exhibit E
attached hereto.
 
“Pre-Petition Credit Agreement” has the meaning set forth in the recitals of
this Agreement.
 
“Pre-Petition Lender” means the Lender, in its capacity as the “Lender” under
the Pre-Petition Credit Agreement.
 
“Pre-Petition Loan Documents” means the Pre-Petition Credit Agreement and each
of the “Loan Documents” as defined therein.
 


 
 

--------------------------------------------------------------------------------

 




 
“Pre-Petition Obligations” has the meaning set forth in the recitals of this
Agreement.
 
“Prime Rate” means at any time the rate of interest most recently announced by
the Lender at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of the Lender’s base rates, and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof in such internal
publication or publications as the Lender may designate.  Each change in the
rate of interest shall become effective on the date each Prime Rate change is
announced by the Lender.
 
“Prometcor” means Prometcor, Inc., a New Jersey corporation.
 
“Revolving Advance” is defined in Section 2.1.
 
“Revolving Note” means the Borrowers’ revolving promissory note, payable to the
order of the Lender in substantially the form of Exhibit E hereto, as same may
be renewed and amended from time to time, and all replacements thereto.
 
“Ronson Hydraulics” means Ronson Hydraulics Units Corporation, a North Carolina
corporation.
 
“Sale Order” means a final order approved by the Bankruptcy Court and no longer
subject to appeal or the possibility of appeal, approving the Sale Transaction
in form and substance satisfactory to Lender.
 
“Sale Transaction” shall mean the sale or disposition pursuant to Section 363 of
the Bankruptcy Code, which may be accomplished by one or more individual sales
or dispositions, by Borrowers of all, substantially all, or a significant
portion of the assets of RAI (other than sales or other dispositions of
Inventory in the ordinary course of Borrowers’ business) pursuant to the terms
and conditions of a Sale Transaction Agreement.
 
“Sale Transaction Agreement” shall mean, as applicable, (i) the Stalking Horse
Agreement, or (ii) such other agreement that provides for the sale or
disposition pursuant to Section 363 of the Bankruptcy Code, which may be
accomplished by one or more individual sales or dispositions, by Borrower of
all, substantially all, or a significant portion of the assets of RAI (other
than sales or other dispositions of Inventory in the ordinary course of
Borrowers’ business) on such terms and conditions acceptable to the Lender in
its reasonable discretion and approved by the Bankruptcy Court in accordance
with the Sale Transaction Schedule.
 
“Sale Transaction Bidding Procedures” shall mean certain procedures approved by
the Bankruptcy Court and acceptable to the Lender pursuant to which Borrowers
shall conduct the Sale Transaction pursuant to the Sale Transaction Schedule,
including without limitation, the solicitation of competing offers, the review
and evaluation of offers, the conducting of an auction, the deadline by which
responses to the Sale Transaction Motion and replies thereto are to be filed,
and the time periods by which such events or tasks are to be accomplished or
occur.
 
“Sale Transaction Motion” shall mean a motion filed in the Chapter 11 Case
seeking approval by the Bankruptcy Court of the Sale Transaction Bidding
Procedures and the Sale Transaction in accordance with the Sale Transaction
Schedule and pursuant to the terms of a Sale Transaction Agreement.
 


 
 

--------------------------------------------------------------------------------

 




 
“Sale Transaction Schedule” shall mean the following schedule of events by which
the Sale Transaction is to occur and be accomplished on or prior to the
applicable date:
 
 
i.
the Stalking Horse Agreement shall be executed on or before August 26, 2010;

 
 
ii.
the Sale Transaction Motion shall have been filed and approved by the Bankruptcy
Court on or before August 31, 2010;

 
 
iii.
the Freeholders of the County of Mercer, New Jersey shall have approved the
assignment of that certain lease between RAI, as lessee, and County of Mercer,
as lessor, dated May 14, 1975, as amended, as more particularly described in the
Mortgage, to the proposed purchaser under the Sale Transaction Agreement on or
before September 7, 2010;

 
 
iv.
Borrower shall have completed an auction with respect to the Sale Transaction
and filed a motion to approve the sale of all of the Borrower’s assets pursuant
to Section 363(b) of the Bankruptcy Code on or before September 27, 2010;

 
 
v.
the Bankruptcy Court shall have entered the Sale Order on or before September
29, 2010; and

 
 
vi.
the Sale Transaction shall be consummated pursuant to the terms of the
applicable Sale Transaction Agreement on or before October 1, 2010.

 
“Security Agreements” means each Security Agreement or Collateral Pledge
Agreement now or hereafter executed by a Loan Party in favor of the Lender dated
the same date as this Agreement
 
“Security Documents” means the Pre-Petition Credit Agreement, this Agreement,
the Wholesale Lockbox and Collection Account Agreement, the Deposit Account
Control Agreements, the Mortgage, the Patent Security Agreements, the Trademark
Security Agreements, the Security Agreements, any other Pre-Petition Loan
Document, Loan Document and other document delivered to the Lender from time to
time to secure the Pre-Petition Obligations and the Post-Petition Obligations.
 
“Security Interest” is defined in Section 3.1.
 


 
 

--------------------------------------------------------------------------------

 




 
“Stalking Horse Agreement” shall mean the agreement to be executed by and
between the Borrowers, as seller, and Ross Aviation, or its designee
(“Purchaser”), in form and substance reasonably acceptable to the Lender, which
shall serve as a baseline bid against which all other bids shall be measured in
connection with a Sale Transaction.
 
“Subordinated Creditors” has the meaning set forth in the Pre-Petition Credit
Agreement and those creditors that are subordinated pursuant to the terms of the
Financing Orders.
 
“Subordinated Indebtedness” has the meaning set forth in the Pre-Petition Credit
Agreement and that indebtedness that is subordinated pursuant to the terms of
the Financing Orders.
 
“Subordination Agreement” means a subordination agreement executed by a
Subordinated Creditor in favor of the Lender and acknowledged by the Borrower.
 
“Subsidiary” means any Person of which more than fifty percent (50%) of the
outstanding ownership interests having general voting power under ordinary
circumstances to elect a majority of the board of directors or the equivalent of
such Person, regardless of whether or not at the time ownership interests of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency, is at the time directly or indirectly owned by the
Borrower, by the Borrower and one or more other Subsidiaries, or by one or more
other Subsidiaries.
 
“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date
the Borrowers terminate the Credit Facility pursuant to the terms hereof, or
(iii) the date the Lender demands payment of the Obligations, following an Event
of Default, pursuant to Section 7.2.
 
“Trademark Security Agreement” has the meaning set forth in the Pre-Petition
Credit Agreement.
 
“UCC” means the Uniform Commercial Code in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.
 
“Unused Amount” is defined in Section 2.8(b).
 
“Wholesale Lockbox and Collection Account Agreement” means the Wholesale Lockbox
and Collection Account Agreement by and between the Borrower and the Lender.
 
Section 1.2.                      Other Definitional Terms; Rules of
Interpretation.  The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  All accounting
terms not otherwise defined herein have the meanings assigned to them in
accordance with GAAP.  All terms defined in the UCC and not otherwise defined
herein have the meanings assigned to them in the UCC.  References to Articles,
Sections, subsections, Exhibits, Schedules and the like, are to Articles,
Sections and subsections of, or Exhibits or Schedules attached to, this
Agreement unless otherwise expressly provided.  Terms used herein but not
otherwise defined shall have the meanings ascribed to such terms in the
Pre-Petition Credit Agreement and the Financing Orders.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  Unless the context in which used herein otherwise clearly
requires, “or” has the inclusive meaning represented by the phrase
“and/or”.  Defined terms include in the singular number the plural and in the
plural number the singular.  Reference to any agreement (including the Loan
Documents), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof (and, if applicable, in accordance with the terms hereof and the
other Loan Documents), except where otherwise explicitly provided, and reference
to any promissory note includes any promissory note which is an extension or
renewal thereof or a substitute or replacement therefor.  Reference to any law,
rule, regulation, order, decree, requirement, policy, guideline, directive or
interpretation means as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect on the determination date, including rules and
regulations promulgated thereunder.
 


 
 

--------------------------------------------------------------------------------

 


ARTICLE II
 
AMOUNT AND TERMS OF THE CREDIT FACILITY
 
Section 2.1.                      Advances
 
(a)           Revolving Advances.  The Lender agrees, subject to the terms and
conditions of this Agreement and the Financing Orders, to make advances
(“Revolving Advances”) to (a) the Borrower Representative on behalf of the
Borrowers, from time to time from the date that all of the conditions set forth
in Section 4.1 are satisfied (the “Funding Date”) to and until (but not
including) the Termination Date in an amount not in excess of the Maximum Line
Amount.  The Lender shall have no obligation (a) to make a Revolving Advance to
the extent that the amount of the requested Revolving Advance exceeds
Availability or (b) to make a Revolving Advance to or for the benefit of the
Borrowers to the extent the amount of the requested Revolving Advance exceeds
the Borrowing Base.  The Borrowers’ obligation to pay the Revolving Advances
shall be evidenced by the Revolving Note and shall be secured by the
Collateral.  Within the limits set forth in this Section 2.1, the Borrowers may
borrow, prepay pursuant to Section 2.12, and reborrow.
 
(b)           Accommodation Overadvance  Notwithstanding anything contained in
Section 2.1 or otherwise in this Agreement to the contrary, the Lender agrees,
subject to the terms and conditions of this Agreement, to make Revolving
Advances to the Borrowers in amounts which may cause the outstanding balance of
the aggregate Revolving Advances to exceed the Availability or which may cause
the outstanding balance of Revolving Advances to exceed the Borrowing Base (any
such excess Revolving Advances are herein referred to collectively as
“Accommodation Overadvances”); provided that the aggregate of any such
Accommodation Overadvances outstanding at any one time shall not exceed the
Accommodation Overadvance Limit.  All Accommodation Overadvances shall
constitute Revolving Advances and in no event shall the total of Revolving
Advances exceed the Maximum Line Amount.  The Accommodation Overadvance shall be
exempt from the provisions of Section 2.12(a) of this Agreement.
 
Section 2.2.                      Procedures for Requesting Advances.  The
Borrowers shall comply with the following procedures in requesting Revolving
Advances:
 


 
 

--------------------------------------------------------------------------------

 


(a)           Type of Advances.  Each Advance shall be funded as a Floating Rate
Advance.
 
(b)           Time for Requests.  The Borrower shall request each Advance so
that it is received by Lender not later than the Cut-off Time on the Business
Day on which the Advance is to be made.  Each request that conforms to the terms
of this Agreement shall be effective upon receipt by the Lender, shall be in
writing or by telephone or telecopy transmission, and shall be confirmed in
writing by the Borrower if so requested by the Lender, by (i) an Officer of the
Borrower; or (ii) a Person designated as the Borrower’s agent by an Officer of
the Borrower in a writing delivered to the Lender; or (iii) a Person whom the
Lender reasonably believes to be an Officer of the Borrower or such a designated
agent.  The Borrower shall repay all Advances even if the Lender does not
receive such confirmation and even if the Person requesting an Advance was not
in fact authorized to do so.  Any request for an Advance, whether written or
telephonic, shall be deemed to be a representation by the Borrower that the
conditions set forth in Section 4.2 have been satisfied as of the time of the
request.
 
(c)           Disbursement.  Upon fulfillment of the applicable conditions set
forth in Article IV, the Lender shall disburse the proceeds of the requested
Advance by crediting the Borrower’s operating account maintained with the Lender
unless the Lender and the Borrower shall agree to another manner of
disbursement.  The Lender may also initiate an Advance and disburse the proceeds
to any third Person in such amounts as the Lender, in its sole discretion, deems
necessary to protect its interest in any Collateral or to purchase Collateral or
to exercise any other rights granted to it by the Borrower under Section 6.27.
 
Section 2.3.                      Reserved.
 
Section 2.4.                      Reserved.
 
Section 2.5.                      Reserved.
 
Section 2.6.                      Reserved.
 
Section 2.7.                      Interest; Default Interest Rate; Application
of Payments; Participations; Usury.
 
(a)           Interest. Except as provided in Section 2.7(b) and Section 2.7(e),
the principal amount of each Advance shall bear interest as a Floating Rate
Advance.
 
(b)           Default Interest Rate.  At any time during any Default Period or
following the Termination Date, in the Lender’s sole discretion and without
waiving any of its other rights or remedies, the principal of the Revolving Note
shall bear interest at the Default Rate or such lesser rate as the Lender may
determine, effective as of the first day of the fiscal quarter  in which any
Default Period begins through the last day of such Default Period, or any
shorter time period that the Lender may determine.  The decision of the Lender
to impose a rate that is less than the Default Rate or to not impose the Default
Rate for the entire duration of the Default Period shall be made by the Lender
in its sole discretion and shall not be a waiver of any of its other rights and
remedies, including its right to retroactively impose the full Default Rate for
the entirety of any such Default Period or following the Termination Date.
 


 
 

--------------------------------------------------------------------------------

 


(c)           Application of Payments.  Payments shall be applied to the
Indebtedness on the Business Day of receipt by the Lender in the Lender’s
general account, but the amount of principal paid shall continue to accrue
interest at the interest rate applicable under the terms of this Agreement from
the calendar day the Lender receives the payment, and continuing through the end
of the first Business Day following receipt of the payment.  Lender shall apply
payments in satisfaction of Indebtedness in the order set forth in Section 8.20.
 
(d)           Participations.  If any Person shall acquire a participation in
the Advances, the Borrower shall be obligated to the Lender to pay the full
amount of all interest calculated under this Section 2.7, along with all other
fees, charges and other amounts due under this Agreement, regardless if such
Person elects to accept interest with respect to its participation at a lower
rate than that calculated under this Section 2.7, or otherwise elects to accept
less than its pro rata share of such fees, charges and other amounts due under
this Agreement.
 
(e)           Usury.  In any event no rate change shall be put into effect which
would result in a rate greater than the highest rate permitted by
law.  Notwithstanding anything to the contrary contained in any Loan Document,
all agreements which either now are or which shall become agreements between the
Borrower and the Lender are hereby limited so that in no contingency or event
whatsoever shall the total liability for payments in the nature of interest,
additional interest and other charges exceed the applicable limits imposed by
any applicable usury laws.  If any payments in the nature of interest,
additional interest and other charges made under any Loan Document are held to
be in excess of the limits imposed by any applicable usury laws, it is agreed
that any such amount held to be in excess shall be considered payment of
principal hereunder, and the indebtedness evidenced hereby shall be reduced by
such amount so that the total liability for payments in the nature of interest,
additional interest and other charges shall not exceed the applicable limits
imposed by any applicable usury laws, in compliance with the desires of the
Borrower and the Lender.  This provision shall never be superseded or waived and
shall control every other provision of the Loan Documents and all agreements
between the Borrower and the Lender, or their successors and assigns.
 
Section 2.8.                      Fees.
 
(a)           Origination Fee.  The Borrowers shall pay the Lender an
origination fee of $10,000, which fee shall be (i) fully earned and
non-refundable upon execution of this Agreement, (ii) added to the Indebtedness
due and owing hereunder and (iii) shall be paid by the Borrowers on the
Termination Date.
 
(b)           Unused Line Fee.  For the purposes of this Section 2.8(b), “Unused
Amount” means the Maximum Line Amount reduced by outstanding Revolving
Advances.  The Borrower agrees to pay to the Lender an unused line fee at the
rate of one-quarter of one percent (.25%) per annum on the average daily Unused
Amount from the date of this Agreement to and including the Termination Date,
due and payable monthly in arrears on the first day of the month and on the
Termination Date.
 
(c)           Collateral Monitoring Fee.  The Borrower agrees to pay to the
Lender a monthly monitoring fee in the amount of $1,000 per month, due and
payable monthly in arrears on the first day of each month and on the Termination
Date.
 


 
 

--------------------------------------------------------------------------------

 




 
(d)           Collateral Exam Fees.  The Borrower shall pay the Lender  fees in
connection with any collateral exams, audits or inspections conducted by or on
behalf of the Lender of any Collateral or of the Borrower’s operations or
business at the rates established from time to time by the Lender (which fees
are currently $950 per day per collateral examiner), together with any
reasonable related out-of-pocket costs and expenses incurred by the Lender.
 
(e)           Collateral Monitoring Service Fees. The Borrower shall pay the
Lender fees in connection with any service conducted by or on behalf of the
Lender for purposes of identifying ineligible Collateral, calculating the
Borrowing Base, and performing related collateral monitoring services at the
rates established from time to time by the Lender (which fees currently include
a monthly fee of $100 for each such aging), together with any reasonable
out-of-pocket costs and expenses incurred by Lender, which fees shall be due and
payable monthly in arrears on the first day of the month and on the Termination
Date.
 
(f)           Reserved
 
(g)           Reserved.
 
(h)           Reserved.
 
(i)           Reserved.
 
(j)           Overadvance Fees.  The Borrower shall pay an Overadvance fee in
the amount of $500.00 for each day or portion thereof during which an
Overadvance exists (other than the Accommodation Overadvance), unless the
Overadvance has been agreed to in writing in advance by the Lender without
payment of any fee.  The acceptance of payment of an Overadvance fee by the
Lender shall not be deemed to constitute either consent to the Overadvance or a
waiver of the resulting Event of Default, unless the Lender specifically
consents to the Overadvance in writing and waives the Event of Default on
whatever conditions the Lender deems appropriate in its reasonable discretion..
 
(k)           Other Fees and Charges.  The Lender may from time to time impose
additional fees and charges as consideration for Advances made in excess of
Availability or for other events that constitute an Event of Default or a
Default hereunder, including fees and charges for the administration of
Collateral by the Lender, and fees and charges for the late delivery of reports,
which may be assessed in the Lender’s sole discretion on either an hourly,
periodic, or flat fee basis, and in lieu of or in addition to imposing interest
at the Default Rate.
 
Section 2.9.                      Time for Interest Payments; Payment on
Non-Business Days; Computation of Interest and Fees.
 
(a)           Time For Interest Payments.  Accrued and unpaid interest accruing
on Floating Rate Advances shall be due and payable on the first day of each
month and on the Termination Date (each an “Interest Payment Date”), or if any
such day is not a Business Day, on the next succeeding Business Day. Interest
will accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the date of advance to the Interest Payment
Date.  If an Interest Payment Date is not a Business Day, payment shall be made
on the next succeeding Business Day.
 


 
 

--------------------------------------------------------------------------------

 




 
(b)           Payment on Non Business Days.  Whenever any payment to be made
hereunder shall be stated to be due on a day which is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest on the
Advances or the fees hereunder, as the case may be.
 
(c)           Computation of Interest and Fees.  Interest accruing on the
outstanding principal balance of the Advances and fees hereunder outstanding
from time to time shall be computed on the basis of actual number of days
elapsed in a year of 360 days.
 
Section 2.10.                      Lockbox and Collateral Account; Sweep of
Funds.
 
(a)           Lockbox and Collateral Account.
 
(i)           The Borrower shall instruct all account debtors to pay all
Accounts directly to the Lockbox.  If, notwithstanding such instructions, the
Borrower receives any payments on Accounts, the Borrower shall deposit such
payments into the Collateral Account.  The Borrower shall also deposit all other
cash proceeds of Collateral regardless of source or nature directly into the
Collateral Account.  Until so deposited, the Borrower shall hold all such
payments and cash proceeds in trust for and as the property of the Lender and
shall not commingle such property with any of its other funds or property.  All
deposits in the Collateral Account shall constitute proceeds of Collateral and
shall not constitute payment of the Indebtedness.
 
(ii)           All items deposited in the Collateral Account shall be subject to
final payment.  If any such item is returned uncollected, the Borrower will
immediately pay the Lender, or, for items deposited in the Collateral Account,
the bank maintaining such account, the amount of that item, or such bank at its
discretion may charge any uncollected item to the Borrower’s commercial account
or other account.  The Borrower shall be liable as an endorser on all items
deposited in the Collateral Account, whether or not in fact endorsed by the
Borrower.
 
(b)           Sweep of Funds.  The Lender shall from time to time, in accordance
with the Wholesale Lockbox and Collection Account Agreement, cause funds in the
Collateral Account to be transferred to the Lender’s general account for payment
of the Indebtedness.  Amounts deposited in the Collateral Account shall not be
subject to withdrawal by the Borrower, except after payment in full and
discharge of all Indebtedness.
 
Section 2.11.                      Voluntary Prepayment; Reduction of the
Maximum Line Amount; Termination of the Credit Facility by the Borrower.  Except
as otherwise provided herein, the Borrower may prepay the Advances in whole at
any time or from time to time in part.  The Borrower may terminate the Credit
Facility or reduce the Maximum Line Amount at any time if it gives the Lender at
least 3 calendar days advance written notice prior to the proposed Termination
Date.  Any reduction in the Maximum Line Amount shall be in multiples of
$100,000, and with a minimum reduction of at least $500,000.  If the Borrower
terminates the Credit Facility or reduces the Maximum Line Amount to zero, all
Indebtedness shall be immediately due and payable.
 
Section 2.12.                      Mandatory Prepayment.
 


 
 

--------------------------------------------------------------------------------

 


(a)           Without notice or demand, unless the Lender shall otherwise
consent in a written agreement that sets forth the terms and conditions which
the Lender in its discretion may deem appropriate, including without limitation
the payment of an Overadvance fee, if an Overadvance shall at any time exist
with respect to the Credit Facility (other than the Accommodation Overadvance),
then the Borrower shall immediately prepay the Revolving Advances to the extent
necessary to eliminate such excess.  Any voluntary or mandatory prepayment
received by the Lender may be applied to the Indebtedness, in such order and in
such amounts as the Lender in its sole discretion may determine from time to
time.
 
Section 2.13.                      Revolving Advances to Pay
Indebtedness.  Notwithstanding the terms of Section 2.1, the Lender may, in its
discretion at any time or from time to time, without the Borrower’s request and
even if the conditions set forth in Section 4.2 would not be satisfied, make a
Revolving Advance in an amount equal to the portion of the Indebtedness from
time to time due and payable and may deliver the proceeds of any such Revolving
Advance to Wells Fargo Merchant Services, L.L.C. in satisfaction of any unpaid
obligations due to Wells Fargo Merchant Services, L.L.C.
 
Section 2.14.                      Use of Proceeds.  The Borrower shall use the
proceeds of Advances for the purpose of funding post-petition operations in
accordance with the Budget.  No proceeds of any Advance may be utilized by the
Borrower to finance in any way any professional fees, disbursements, costs or
expenses incurred in connection with asserting, investigating, or preparing any
claims or causes of action against the Lender, or its counsel or advisors
(including advisors to their counsel), arising from or relating to the
Pre-Petition Credit Agreement or this Agreement and/or investigating,
challenging or raising any defenses to the Indebtedness and/or Liens under the
Pre-Petition Credit Agreement or this Agreement.
 
Section 2.15.                      Liability Records.  The Lender may maintain
from time to time, at its discretion, records as to the Indebtedness.  All
entries made on any such record shall be presumed correct until the Borrower
establishes the contrary.  Upon the Lender’s demand, the Borrower will admit and
certify in writing the exact principal balance of the Indebtedness that the
Borrower then asserts to be outstanding.  Any billing statement or accounting
rendered by the Lender shall be conclusive and fully binding on the Borrower
unless the Borrower gives the Lender specific written notice of exception within
30 days after receipt.
 
Section 2.16.                      Single Loan.  All Advances to Borrowers and
all of the other Indebtedness of Borrowers arising under this Agreement and the
other Loan Documents shall constitute one general obligation of Borrowers
secured by all of the Collateral.
 
Section 2.17.                      Grants, Rights and Remedies.  The Liens,
security interests and the administrative priority granted pursuant to Article
III may be independently granted by the Loan Documents and by other Loan
Documents hereafter entered into.  This Agreement, the Interim Financing Order,
the Final Financing Order and such other Loan Documents supplement each other,
and the grants, priorities, rights and remedies of the Lender hereunder and
thereunder are cumulative.
 
Section 2.18.                      Perfection.  The Liens and security interests
securing the Indebtedness, as granted in Article III, shall be deemed valid and
perfected by entry of the Interim Financing Order and entry of the Interim
Financing Order shall have occurred on or before the date of any Advance
hereunder.  The Lender shall be permitted, but is not required, to file any
financing statements, mortgages, leasehold mortgages, notices of Lien or similar
instruments in any jurisdiction or filing office or to take any other action in
order to validate or perfect the Liens and security interests granted by or
pursuant to this Agreement, the Financing Orders or any other Loan Document, and
such Liens and security interests shall be deemed perfected without Lender
taking any action whatsoever.  Notwithstanding the foregoing, Borrower agrees,
promptly upon request by Lender, to take all actions reasonably requested by
Lender to perfect a first priority Lien in all or any portion of the Collateral.
 


 
 

--------------------------------------------------------------------------------

 


Section 2.19.                      Waiver of any Priming Rights and Violative
Use of Cash Collateral.  Upon the Closing Date, and on behalf of itself and its
estates, and for so long as any Indebtedness shall be outstanding, the Borrowers
hereby irrevocably waive any right pursuant to Sections 364(c) or 364(d) of the
Bankruptcy Code or otherwise to grant any Lien of equal or greater priority than
the Lien securing the Indebtedness, or to approve a claim of equal or greater
priority than the Indebtedness, or to seek use of Pre-Petition Lender’s cash
collateral except as expressly set forth in this Agreement, the Financing Orders
or otherwise agreed to by the Pre-Petition Lender in writing.
 
Section 2.20.                      Waiver of Claims to Surcharge.  In accordance
with the Interim Financing Order and Final Financing Order, Borrowers, their
Subsidiaries and Affiliates and the Borrowers’ bankruptcy estate hereby waive
and shall cause each of their respective Subsidiaries to waive, any claims to
surcharge the Collateral under section 506(c) of the Bankruptcy Code, excluding,
however, any such claims for matters provided for in the Budget and incurred
prior to the occurrence of an Event of Default and termination of this Agreement
but not paid by the Borrowers (subject to Lender’s rights to object to any such
claims).
 
ARTICLE III

 
SECURITY INTEREST; OCCUPANCY; SETOFF
 
Section 3.1.                      Grant of Security Interest. The Borrower
hereby pledges, assigns and grants to the Lender, for the benefit of itself and
as agent for Wells Fargo Merchant Services, L.L.C., a continuing first priority
lien and security interest (subject only to (i) the Carveout, and (ii) Permitted
Liens), in accordance with Section 364(d)(1) of the Bankruptcy Code
(collectively referred to as the “Security Interest”) in the Collateral, as
security for the payment and performance of the Indebtedness due hereunder and
the Pre-Petition Obligations. Upon request by the Lender, the Borrower will
grant to the Lender, for the benefit of itself and as agent for Wells Fargo
Merchant Services, L.L.C. and to the Pre-Petition Lender, a security interest in
all commercial tort claims that the Borrower may have against any Person.
 


 
 

--------------------------------------------------------------------------------

 


Section 3.2.                      Lien Perfection; Further Assurances.  The
Interim Financing Order, and if and when it becomes effective, the Final
Financing Order, shall be sufficient and conclusive evidence of the validity,
perfection and priorities of the Lender’s Liens upon the Collateral, without the
necessity of filing or recording any financing statement, assignment, mortgage,
leasehold mortgage, preferred mortgages (formerly known as preferred ship
mortgages) or other instrument or document which may otherwise be required under
the law of any jurisdiction or the taking of any other action to validate or
perfect the Liens of the Lender in and to the Collateral or to entitle the
Lender to the priorities granted herein; provided, however, the Borrower
shall  execute such instruments, assignments, mortgages, ship mortgages, or
documents as are necessary to perfect Lender’s Liens upon any of the Collateral
and shall take such other action as may be reasonably required to perfect or to
continue the perfection of Lender’s Liens upon the Collateral.  The Borrower
hereby irrevocably authorizes the Lender at any time and from time to time to
file in any UCC jurisdiction any initial financing statements and amendments
thereto that (a) indicate the Collateral (i) as all assets of the Borrower or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the UCC of the State of
New York or such other jurisdiction, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) contain any other information required by
part 5 of Article 9 of the UCC of the State of Borrower’s location for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (i) whether the Borrower is an organization, the type of organization
and any organization identification number issued to the Borrower, and, (ii) in
the case of a financing statement filed as a fixture filing or indicating
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates.  The Borrower
agrees to furnish any such information to the Lender promptly upon request.  The
Borrower also ratifies its authorization for the Lender to have filed in any UCC
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.  No such filing or recordation shall be necessary or
required in order to create or perfect any such Lien.  At Lender’s request,
Borrower shall also promptly execute or cause to be executed and shall deliver
to Lender any and all documents, instruments and agreements deemed necessary by
Lender to give effect to or carry out the terms or intent of the Loan Documents;
provided, however, that same shall not increase the Obligations,
representations, warranties or covenants of the Loan Parties hereunder.  For
purposes of any such financing statements, the Loan Parties represent and
warrant that the following information is true and correct:
 
Name and address of Loan Parties:


RCLC, Inc.
1480 Route 9 North, Suite 301
Woodbridge, New Jersey 07095
Federal Employer Identification No. 22-0743290
Organizational Identification No. 7693250000
 
RCPC Liquidating Corp.
1480 Route 9 North, Suite 301 Woodbridge, New Jersey 07095
Federal Employer Identification No.  22-2380407
Organizational Identification No.  0100153715
 
Ronson Aviation, Inc.
1480 Route 9 North, Suite 301
Woodbridge, New Jersey 07095
Federal Employer Identification No. 21-0729844
Organizational Identification No. 7693211000
 


 
 

--------------------------------------------------------------------------------

 


RCC INC.
1480 Route 9 North, Suite 301
Woodbridge, New Jersey 07095
Federal Employer Identification No. 12177 8682 RC0001
Organizational Identification No. 629727
 
Name and address of Secured Party:
 
Wells Fargo Bank, National Association119 West 40th Street, 16th Floor
 
New York, New York 10018
 
Section 3.3.                      Superpriority Administrative Expense
Claim.  Subject to the Carveout and Permitted Liens,  the Indebtedness of the
Borrowers arising hereunder after the Closing Date shall constitute, in
accordance with Section 364(c) of the Bankruptcy Code, a superpriority
administrative claim having priority over any and all administrative expenses of
and unsecured claims against the Borrower now existing or hereafter arising, of
any kind or nature whatsoever, including, without limitation, all administrative
expenses of the kind specified in, or arising or ordered under, Sections 105,
326, 328, 503(b), 506(c), 507(a), 507(b), 546(c), 726 and 1114 of the Bankruptcy
Code.  Lender shall have a superpriority administrative expense claim against
the Borrower’s estate pursuant to Section 364(c) of the Bankruptcy Code for the
Indebtedness and all related costs and expenses, which shall be prior, senior
and superior to any other claim, including any other superpriority
administrative expense claim of any kind or nature, except as provided herein
and/or in the Financing Orders.  The Indebtedness of the Borrowers hereunder are
claims to be afforded priority over administrative expenses pursuant to Section
364(c)(1) of the Bankruptcy Code, as provided herein and/or in the Financing
Orders and secured by liens pursuant to Section 364 of the Bankruptcy Code as
provided herein.
 
Section 3.4.                      Notification of Account Debtors and Other
Obligors.  The Lender may, at any time during a Default Period, notify any
account debtor or other Person obligated to pay the amount due that such right
to payment has been assigned or transferred to the Lender for security and shall
be paid directly to the Lender.  The Borrower will join in giving such notice if
the Lender so requests.  At any time after the Borrower or the Lender gives such
notice to an account debtor or other obligor, the Lender may, but need not, in
the Lender’s name or in the Borrower’s name, demand, sue for, collect or receive
any money or property at any time payable or receivable on account of, or
securing, any such right to payment, or grant any extension to, make any
compromise or settlement with or otherwise agree to waive, modify, amend or
change the obligations (including collateral obligations) of any such account
debtor or other obligor.  Upon the occurrence of an Event of Default and during
the continuation thereof, the Lender may, in the Lender’s name or in the
Borrower’s name, as the Borrower’s agent and attorney-in-fact, notify the United
States Postal Service and/or Canada Post to change the address for delivery of
the Borrower’s mail to any address designated by the Lender, provided that
Lender shall also notify Borrower promptly after it provides such notice to the
United States Postal Service and/or Canada Post, otherwise intercept the
Borrower’s mail, and receive, open and dispose of the Borrower’s mail, applying
all Collateral as permitted under this Agreement and holding all other mail for
the Borrower’s account or forwarding such mail to the Borrower’s last known
address.
 


 
 

--------------------------------------------------------------------------------

 


Section 3.5.                      Assignment of Insurance.  As additional
security for the payment and performance of the Indebtedness, the Borrower
hereby assigns to the Lender any and all monies (including proceeds of insurance
and refunds of unearned premiums) due or to become due under, and all other
rights of the Borrower with respect to, any and all policies of insurance now or
at any time hereafter covering the Collateral or any evidence thereof or any
business records or valuable papers pertaining thereto, and the Borrower hereby
directs the issuer of any such policy to pay all such monies directly to the
Lender.  At any time, whether or not a Default Period then exists, the Lender
may (but need not), in the Lender’s name or in the Borrower’s name, execute and
deliver proof of claim, receive all such monies, endorse checks and other
instruments representing payment of such monies, and adjust, litigate,
compromise or release any claim against the issuer of any such policy.  Any
monies received as payment for any loss under any insurance policy mentioned
above (other than liability insurance policies) or as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid over to
the Lender to be applied, at the option of the Lender, either to the prepayment
of the Indebtedness or shall be disbursed to the Borrower under staged payment
terms reasonably satisfactory to the Lender for application to the cost of
repairs, replacements, or restorations.  Any such repairs, replacements, or
restorations shall be effected with reasonable promptness and shall be of a
value at least equal to the value of the items or property destroyed prior to
such damage or destruction.
 
Section 3.6.                      Occupancy.
 
(a)           The Borrower hereby irrevocably grants to the Lender the right to
take possession of the Premises at any time during a Default Period without
notice or consent, to the exclusion of Borrower.
 
(b)           The Lender may use the Premises only to hold, process,
manufacture, sell, use, store, liquidate, realize upon or otherwise dispose of
items that are Collateral and for other purposes that the Lender may in good
faith deem to be related or incidental purposes.
 
(c)           The Lender’s right to hold the Premises shall cease and terminate
upon the earlier of (i) payment in full and discharge of all Indebtedness and
termination of the Credit Facility, and (ii) final sale or disposition of all
items constituting Collateral and delivery of all such items to purchasers.
 
(d)           The Lender shall not be obligated to pay or account for any rent
or other compensation for the possession, occupancy or use of any of the
Premises; provided, however, that if the Lender does pay or account for any rent
or other compensation for the possession, occupancy or use of any of the
Premises, the Borrower shall reimburse the Lender promptly for the full amount
thereof.  In addition, the Borrower will pay, or reimburse the Lender for, all
taxes, fees, duties, imposts, charges and expenses at any time incurred by or
imposed upon the Lender by reason of the execution, delivery, existence,
recordation, performance or enforcement of this Agreement or the provisions of
this Section 3.6.
 


 
 

--------------------------------------------------------------------------------

 


Section 3.7.                      License.  Without limiting the generality of
any other Security Document, each Loan Party hereby grants to the Lender a
non-exclusive, worldwide and royalty-free license to use or otherwise exploit
all Intellectual Property Rights of the Loan Party for the purpose of:  (a)
completing the manufacture of any in-process materials during any Default Period
so that such materials become saleable Inventory, all in accordance with the
same quality standards previously adopted by the Loan Party for its own
manufacturing and subject to the Loan Party’s reasonable exercise of quality
control; and (b) selling, leasing or otherwise disposing of any or all
Collateral during any Default Period.
 
Section 3.8.                      Reserved.
 
Section 3.9.                      Setoff.  The Lender may at any time or from
time to time, at its sole discretion and without demand and without notice to
anyone, setoff any liability owed to the Borrower by the Lender, whether or not
due, against any Indebtedness, whether or not due.  In addition, each other
Person holding a participating interest in any Indebtedness shall have the right
to appropriate or setoff any deposit or other liability then owed by such Person
to the Borrower, whether or not due, and apply the same to the payment of said
participating interest, as fully as if such Person had lent directly to the
Borrower the amount of such participating interest.
 
Section 3.10.                      Collateral.  This Agreement does not
contemplate a sale of accounts, contract rights or chattel paper, and, as
provided by law, the Borrower is entitled to any surplus and shall remain liable
for any deficiency.  The Lender’s duty of care with respect to Collateral in its
possession (as imposed by law) shall be deemed fulfilled if it exercises
reasonable care in physically keeping such Collateral, or in the case of
Collateral in the custody or possession of a bailee or other third Person,
exercises reasonable care in the selection of the bailee or other third Person,
and the Lender need not otherwise preserve, protect, insure or care for any
Collateral.  The Lender shall not be obligated to preserve any rights the
Borrower may have against prior parties, to realize on the Collateral at all or
in any particular manner or order or to apply any cash proceeds of the
Collateral in any particular order of application.  The Lender has no obligation
to clean-up or otherwise prepare the Collateral for sale.  The Borrower waives
any right it may have to require the Lender to pursue any third Person for any
of the Indebtedness.
 
Section 3.11.                      Survival.  The Liens, lien priority,
administrative priorities and other rights and remedies granted to the Lender
pursuant to this Agreement, the Financing Orders and the other Loan Documents
(specifically including, but not limited to, the existence, perfection and
priority of the Liens and security interests provided herein and therein, and
the administrative priority provided herein and therein) shall not be modified,
altered or impaired in any manner by any other financing or extension of credit
or incurrence of indebtedness by the Borrower (pursuant to Section 364 of the
Bankruptcy Code or otherwise), or by any dismissal or conversion of the Chapter
11 Case, or by any other act or omission whatsoever.  Without limitation,
notwithstanding any such order, financing, extension, incurrence, dismissal,
conversion, act or omission:
 
(a)           except for the Carveout and Permitted Liens, no costs or expenses
of administration which have been or may be incurred in the Chapter 11 Case or
any conversion of the same or in any other proceedings related thereto, and no
priority claims, are or will be prior to or on a parity with any claim of the
Lender against the Borrower in respect of any Indebtedness;
 


 
 

--------------------------------------------------------------------------------

 


(b)           except as provided in Section 3.1, the Liens in favor of the
Lender set forth in Section 3.1 hereof shall constitute valid and perfected
priming first priority Liens and security interests and shall be prior to all
other Liens and security interests, now existing or hereafter arising, in favor
of any other creditor or any other Person whatsoever; and
 
(c)           the Liens in favor of the Lender set forth herein and in the other
Loan Documents shall continue to be valid and perfected without the necessity
that the Lender file or record financing statements, mortgages or otherwise
perfect its Lien under applicable non-bankruptcy law.
 
ARTICLE IV

 
CONDITIONS OF LENDING
 
Section 4.1.                      Conditions Precedent to the Initial
Advances.  The Lender’s obligation to make the initial Advances shall be subject
to the condition precedent that the Lender shall have received all of the
following, each properly executed by the appropriate party and in form and
substance satisfactory to the Lender:
 
(a)           This Agreement.
 
(b)           The Revolving Note.
 
(c)           Each other Loan Document.
 
(d)           The Interim Financing Order shall have been entered by the
Bankruptcy Court not later than August 19, 2010, and the Lender shall have
received a certified copy of such order, and such order shall be in full force
and effect and shall not have been reversed, modified, amended, subject to a
pending appeal, stayed or vacated absent the prior written consent of the
Lender.
 
(e)           Certificates of the insurance required hereunder, with all hazard
insurance containing a lender’s loss payable endorsement in the Lender’s favor
and with all liability insurance naming the Lender as an additional insured.
 
(f)           A separate Guaranty from each Guarantor, pursuant to which each
Guarantor unconditionally guarantees the full and prompt payment of all
Indebtedness.
 
(g)           Payment of all fees due under the terms of this Agreement through
the date of the initial Advance and payment of all expenses incurred by the
Lender through such date and that are required to be paid by the Borrower under
this Agreement.
 
(h)           A Customer Identification Information form and such other forms
and verification as the Lender may need to comply with the U.S.A. Patriot Act.
 
(i)           On or before the Closing Date, Lender shall have received the
Budget, in form and substance satisfactory to the Lender.  The Budget will be in
the form of the 10-week Budget dated August 9, 2010 and annexed hereto as
Exhibit A, with such modifications (if any) as are agreed to by the Borrower and
Lender.
 


 
 

--------------------------------------------------------------------------------

 


(j)           Borrower shall have acknowledged the full amount of the
Pre-Petition Obligations owing to Lender, and shall have executed a release in
favor of Lender with respect to any and all claims and defenses that may be
asserted by the Borrower; provided, however, that the official creditors’
committee appointed in the Chapter 11 Case will have the ability to investigate
such matters and the foregoing releases and acknowledgements shall be binding on
the estates if the creditors’ committee does not initiate an adversary
proceeding on or before September 30, 2010.
 
(k)           Such other documents as the Lender in its sole discretion may
require.
 
Section 4.2.                      Conditions Precedent to All Advances.  The
Lender’s obligation to make each Advance shall be subject to the further
conditions precedent that:
 
(a)           The representations and warranties contained in Article V are
correct in all material respects on and as of the date of such Advance as though
made on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date;
 
(b)           no event has occurred and is continuing, or would result from such
Advance which constitutes a Default or an Event of Default;
 
(c)           the making of such Loan shall not contravene any law, rule or
regulation applicable to the Lender;
 
(d)           the Lender shall have received such other agreements, instruments,
approvals, and other documents referenced hereunder, each in form and substance
satisfactory to the Lender, as the Lender may reasonably request;
 
(e)           with respect to Advances to be made subsequent to August 31, 2010,
the Final Financing Order shall have been entered by the Bankruptcy Court and
the Lender shall have received a certified copy of such order and such order
shall be in full force and effect and shall not have been reversed, stayed,
modified or amended absent prior written consent of the Lender (which consent
shall not be implied from any other action, inaction or acquiescence of the
Lender);
 
(f)           on the date of any such Advance, the Interim Financing Order or
the Final Financing Order, as the case may be, shall have been entered by the
Bankruptcy Court, and the Lender shall have received a certified copy of the
same and such order shall be in full force and effect and shall not have been
reversed, stayed, modified or amended absent the consent of the Lender; and
 
(g)           on the date of any Advance, Borrower shall have timely met all
deadlines set forth in the Sale Transaction Schedule, unless otherwise expressly
agreed to in writing by Lender in its sole discretion.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Lender as follows:
 


 
 

--------------------------------------------------------------------------------

 


Section 5.1.                      Existence and Power; Name Chief Executive
Office; Inventory and Equipment Locations; Federal Employer Identification
Number and Organizational Identification Number.  Parent, RCPC and RAI are
corporations, duly organized, validly existing and in good standing under the
laws of the State of New Jersey and are duly licensed or qualified to transact
business in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary, except where failure so to be licensed or qualified
would not have a Material Adverse Effect.  RCC is a corporation, duly organized,
validly existing and in good standing under the laws of  the Province of Ontario
and is duly licensed or qualified to transact business in all jurisdictions
where the character of the property owned or leased or the nature of the
business transacted by it makes such licensing or qualification necessary,
except where failure so to be licensed or qualified would not have a Material
Adverse Effect.  Each Loan Party has all requisite power and authority to
conduct its business, to own its properties and to execute and deliver, and to
perform all of its obligations under, the Loan Documents.  During the seven (7)
years preceding the Funding Date, each Loan Party has done business solely under
the names set forth in Schedule 5.1 or as set forth in the recitals
hereof.  Each Loan Party’s chief executive office and principal place of
business is located at the address set forth in Schedule 5.1, and all of the
Loan Party’s records relating to its business or the Collateral are kept at that
location.  All Inventory and Equipment is located at that location or at one of
the other locations listed in Schedule 5.1.  The Loan Party’s federal employer
identification number and organization identification number are correctly set
forth in Section 3.6.
 
Section 5.2.                      Capitalization.  Schedule 5.2 constitutes a
correct and complete list of all ownership interests of the Borrowers and rights
to acquire ownership interests including the record holder, number of interests
and percentage interests on a fully diluted basis, and an organizational chart
showing the ownership structure of all Subsidiaries of the Loan Parties.
 
Section 5.3.                      Authorization of Borrowing; No Conflict as to
Law or Agreements.  The execution, delivery and performance by the Loan Parties
of the Loan Documents and the borrowings from time to time hereunder have been
duly authorized by all necessary corporate action and do not and will not (i)
require any consent or approval of the Loan Parties’ Owners; (ii) other than
entry of the Financing Orders, require any authorization, consent or approval
by, or registration, declaration or filing with, or notice to, any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, or any third party, except such authorization, consent, approval,
registration, declaration, filing or notice as has been obtained, accomplished
or given prior to the date hereof; (iii) violate any provision of any law, rule
or regulation (including Regulation X of the Board of Governors of the Federal
Reserve System) or of any order, writ, injunction or decree presently in effect
having applicability to any Loan Party or of any Loan Party’s Constituent
Documents; (iv) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other material agreement, lease or
instrument to which any Loan Party is a party or by which it or its properties
may be bound or affected; or (v) result in, or require, the creation or
imposition of any Lien (other than the Security Interest) upon or with respect
to any of the properties now owned or hereafter acquired by any Loan Party.
 
Section 5.4.                      Legal Agreements.  This Agreement constitutes
and, upon due execution by each Loan Party, the other Loan Documents will
constitute the legal, valid and binding obligations of the Loan Parties,
enforceable against the Loan Parties in accordance with their respective terms,
subject to entry of the Financing Orders acceptable to the Lender in its sole
discretion.
 


 
 

--------------------------------------------------------------------------------

 


Section 5.5.                      Subsidiaries.  Except as set forth in Schedule
5.5 hereto, the Loan Parties have no Subsidiaries.
 
Section 5.6.                      Budget.  On or before the Closing Date, the
Borrower has furnished to the Lender the Budget.  The Budget when delivered
shall be believed by the Borrower at the time furnished to be reasonable, shall
have been prepared on a reasonable basis and in good faith by the Borrower, and
shall have been based on assumptions believed by the Borrower to be reasonable
at the time made and upon the best information then reasonably available to the
Borrower, and the Borrower shall not be aware of any facts or information that
would lead it to believe that such Budget is incorrect or misleading in any
material respect.
 
Section 5.7.                      Litigation.  There are no actions, suits or
proceedings pending or, to the Loan Parties’ knowledge, threatened against or
affecting any Loan Party or any of their Affiliates or the properties of the any
Loan Party or any of their Affiliates before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, which is reasonably likely to have a Material Adverse Effect, except as
set forth on Schedule 5.7.
 
Section 5.8.                      Regulation U.  The Borrower is not engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System), and no part of the proceeds of any Advance will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.
 
Section 5.9.                      Taxes.  The Loan Parties have paid or caused
to be paid to the proper authorities when due all federal, state, provincial,
and local taxes required to be withheld by each of them.  The Loan Parties have
filed all federal, provincial, state and local tax returns which to the
knowledge of the Officers of the Borrower, are required to be filed, and, except
as set forth on Schedule 5.9, the Loan Parties have paid or caused to be paid to
the respective taxing authorities all taxes as shown on said returns or on any
assessment received by any of them to the extent such taxes have become due.
 
Section 5.10.                      Titles and Liens.  The Loan Parties have good
and absolute title to all Collateral free and clear of all Liens other than
Permitted Liens.  No financing statement filed pursuant to the UCC naming any
Loan Party as debtor is on file in any office except to perfect only Permitted
Liens.
 
Section 5.11.                      Intellectual Property Rights.
 
(a)           Owned Intellectual Property.  Schedule 5.11 is a complete list of
all patents, applications for patents, registered trademarks, applications to
register trademarks, registered service marks, applications to register service
marks, registered designs, mask works, trade dress and copyrights for which a
Loan Party is an owner of record as of the date hereof (the “Owned Intellectual
Property”).  Except as disclosed on Schedule 5.11, (i) the Loan Parties own the
Owned Intellectual Property free and clear of all restrictions (including
covenants not to sue a third party), court orders, injunctions, decrees, writs
or Liens, whether by written agreement or otherwise, other than Permitted Liens
(ii) no Person other than the Loan Parties owns or, except in the ordinary
course of business and set forth on Schedule 5.11, has been granted any right in
the Owned Intellectual Property, (iii) all material Owned Intellectual Property
is valid, subsisting and enforceable and (iv) the Loan Parties have taken all
commercially reasonable action necessary to maintain and protect the Owned
Intellectual Property.
 


 
 

--------------------------------------------------------------------------------

 


(b)           Reserved.
 
(c)           Intellectual Property Rights Licensed from Others.  Schedule 5.11
is a complete list of all agreements under which the Loan Parties have licensed
Intellectual Property Rights from another Person (“Licensed Intellectual
Property”)as of the date hereof other than readily available, non-negotiated
licenses of computer software and other intellectual property used solely for
performing accounting, word processing and similar administrative tasks
(“Off-the-shelf Software”) and a summary of any ongoing payments the Loan
Parties are obligated to make with respect thereto.  Except as disclosed on
Schedule 5.11 and in written agreements, copies of which have been given to the
Lender, the Loan Parties’ licenses to use the Licensed Intellectual Property are
free and clear of all restrictions, Liens (other than Permitted Liens), court
orders, injunctions, decrees, or writs, whether by written agreement or
otherwise.  Except as disclosed on Schedule 5.11, the Loan Parties are not
obligated or under any liability whatsoever to make any payments of a material
nature by way of royalties, fees or otherwise to any owner of, licensor of, or
other claimant to, any Intellectual Property Rights.
 
(d)           Other Intellectual Property Needed for Business.  Except for
Off-the-shelf Software and as disclosed on Schedule 5.11, the Owned Intellectual
Property and the Licensed Intellectual Property constitute all Intellectual
Property Rights as of the date hereof used or necessary to conduct the Loan
Parties’ business in all material respects as it is presently conducted or as
the Loan Parties reasonably foresees conducting it.
 
(e)           Infringement.  Except as disclosed on Schedule 5.11, the Loan
Parties have no knowledge of, and have not received any written claim or notice
alleging, any Infringement of another Person’s Intellectual Property Rights
(including any written claim that any Loan Party must license or refrain from
using the Intellectual Property Rights of any third party) nor, to the Loan
Parties’ knowledge, is there any threatened claim, in each case insofar as would
reasonably be likely to have a Material Adverse Effect.
 
Section 5.12.                      Reserved.
 
Section 5.13.                      Default.  Each Loan Party is in compliance
with all provisions of all agreements, instruments, decrees and orders to which
it is a party or by which it or its property is bound or affected, the breach or
default of which would reasonably be likely to have a Material Adverse Effect.
 
Section 5.14.                      Reserved.
 
Section 5.15.                      Submissions to Lender.  All financial and
other information provided to the Lender by or on behalf of a Loan Party in
connection with the Borrower’s request for the credit facilities contemplated
hereby (i) except as to projections, valuations or pro forma financial
statements, is true and correct in all material respects, (ii) does not omit any
material fact necessary, in light of the circumstances under which provided, to
make such information not misleading and, (iii) as to projections, valuations or
pro forma financial statements, present a good faith opinion as to such
projections, valuations and pro forma condition and results.
 


 
 

--------------------------------------------------------------------------------

 


Section 5.16.                      Financing Statements.  Notwithstanding the
provision of Section 3.2 of this Agreement, each Borrower has authorized the
filing of financing statements pursuant to the UCC sufficient when filed to
perfect the Security Interest and the other security interests created by the
Security Documents.  When the Interim Financing Order is entered, the Lender
will have a valid and perfected security interest in all Collateral which is
capable of being perfected by filing financing statements.  None of the
Collateral is or will become a fixture on real estate, unless a sufficient
fixture filing is in effect with respect thereto.
 
Section 5.17.                      Rights to Payment.  Each right to payment and
each instrument, document, chattel paper and other agreement constituting or
evidencing Collateral is (or, in the case of all future Collateral, will be when
arising or issued) the valid, genuine and legally enforceable obligation,
subject to no defense, setoff or counterclaim, of the account debtor or other
obligor named therein or in the Borrower’s records pertaining thereto as being
obligated to pay such obligation.
 
Section 5.18.                      Reserved.
 
Section 5.19.                      Inactive Subsidiaries.  None of the Inactive
Subsidiaries own any assets, perform or conduct, or shall perform or conduct,
any business activities whatsoever, unless (a) Borrowers provide Lender with
prior written notice of the intent to purchase assets or conduct business
through an Inactive Subsidiary and (b) such Inactive Subsidiary shall become a
co-borrower hereunder or a guarantor of the Indebtedness, at Lender’s
discretion.
 
Section 5.20.                      Administrative Priority; Lien Priority.
 
(a)           The Indebtedness of the Borrowers will, at all times after the
Closing Date, constitute allowed administrative expenses in the Chapter 11 Case,
having priority in payment over all other administrative expenses and unsecured
claims against the Borrowers now existing or hereafter arising, of any kind or
nature whatsoever, including without limitation all administrative expenses of
the kind specified in, or arising or ordered under, Sections 105, 326, 327, 328,
330, 503(b), 506(c), 507(a), 507(b), 546(c), 726 and 1114 of the Bankruptcy
Code;
 
(b)           Pursuant to Section 364(d)(1) of the Bankruptcy Code and the
Financing Orders, subject to any Permitted Liens, all Indebtedness shall be
secured by a perfected priming first priority Lien on the Collateral; and
 
(c)           On the Effective Date, the Interim Financing Order is, and upon
entry of the Final Financing Order the Final Financing Order shall be, in full
force and effect and have not been reversed, vacated, modified, amended or
stayed, except for modifications and amendments that are reasonably acceptable
to the Lender in its sole discretion and are not subject to a pending appeal or
stayed in any respect.
 


 
 

--------------------------------------------------------------------------------

 


Section 5.21.                      Appointment of Trustee or Examiner;
Liquidation.
 
No order has been entered or is pending in the Chapter 11 Case (i) for the
appointment of a Chapter 11 trustee, (ii) for the appointment of an examiner
with enlarged powers (beyond those set forth in Sections 1106(a)(3) and (4) of
the Bankruptcy Code) under Sections 1104(d) and 1106(b) of the Bankruptcy Code
or (iii) to convert the Chapter 11 Case to a Chapter 7 case or to dismiss the
Chapter 11 Case.
 
Section 5.22.                      The Chapter 11 Case.
 
The Chapter 11 Case was commenced on the Petition Date in accordance with
applicable law and proper notice thereof and has not been dismissed as of the
date of this Agreement.  The motion for approval of this Agreement was proper
and sufficient pursuant to the Bankruptcy Code, the Bankruptcy Rules and the
rules and procedures of the Bankruptcy Court.
 
ARTICLE VI
 
COVENANTS
 
So long as the Indebtedness shall remain unpaid or the Credit Facility shall
remain outstanding, the Loan Parties will comply with the following
requirements, unless the Lender shall otherwise consent in writing:
 
Section 6.1.                      Reporting Requirements.  The Loan Parties will
deliver, or cause to be delivered, to the Lender each of the following, which
shall be in form and detail acceptable to the Lender:
 
(a)           Reserved.
 
(b)           Reserved.
 
(c)           Reserved.
 
(d)           Collateral Reports.  (i) Semi-monthly on the 15th and last day of
every month, or more frequently if the Lender so requires, each Borrower’s
accounts receivable and its accounts payable and (ii) weekly, within two (2)
Business Days after the end of each week, a detailed perpetual inventory report,
an inventory certification report, and a calculation of each Borrower’s
Accounts, Eligible Accounts, Inventory and Eligible Inventory.
 
(e)           Reserved.
 
(f)           Supplemental Reports.  On the first Business Day of each calendar
week, or more frequently if the Lender so requires, the Borrower’s “daily
collateral reports”, an inventory report, receivables schedules, collection
reports, credit memos, cash receipts, copies of invoices to account debtors in
excess of $5,000, signed and dated shipment documents for goods sold to said
account debtors in excess of $5,000.
 


 
 

--------------------------------------------------------------------------------

 


(g)           Litigation.  Immediately after the commencement thereof, notice in
writing of all litigation and of all proceedings before any governmental or
regulatory agency affecting the Loan Parties which seek a monetary recovery
against any Loan Party in excess of $50,000.
 
(h)           Defaults.  When any Officer of a Loan Party becomes aware of the
probable occurrence of any Default or Event of Default, and no later than three
(3) days after such Officer becomes aware of such Default or Event of Default,
notice of such occurrence, together with a detailed statement by an Executive
Officer of the Loan Party stating whether the Default or Event of Default can be
cured, and if so, the steps being taken by the Loan Party to cure such Default
or Event of Default.
 
(i)           Reserved.
 
(j)           Disputes.  Promptly upon knowledge thereof, notice of (i) any
disputes or claims by the Borrower’s customers exceeding $20,000 individually or
$50,000 in the aggregate during any fiscal year; (ii) credit memos; and (iii)
any goods returned to or recovered by the Borrower.
 
(k)           Officers and Directors.  Promptly upon knowledge thereof, notice
of any change in the persons constituting the Loan Parties’ Executive Officers
and Directors.
 
(l)           Collateral.  Promptly upon knowledge thereof, notice of any loss
of or material damage to any Collateral or of any substantial adverse change in
any Collateral or the prospect of payment thereof.
 
(m)           Commercial Tort Claims.  Promptly upon knowledge thereof, notice
of any commercial tort claims it may bring against any Person, including the
name and address of each defendant, a summary of the facts, an estimate of the
Loan Party’s damages, copies of any complaint or demand letter submitted by the
Loan Party, and such other information as the Lender may request.
 
(n)           Reserved.
 
(o)           Reports to Owners.  Promptly upon their distribution, copies of
all financial statements, reports and proxy statements which the Parent shall
have sent to its Owners.
 
(p)           SEC Filings.  Promptly after the sending or filing thereof, copies
of all reports and filings which Parent shall file with the Securities and
Exchange Commission or any national securities exchange.
 
(q)           Reserved.
 
(r)           Violations of Law.  Promptly upon knowledge thereof, notice of the
Loan Party’s violation of any law, rule or regulation, the non-compliance with
which would reasonably be likely to result in a Material Adverse Effect on the
Loan Party.
 
(s)           Other Reports.  From time to time, with reasonable promptness, any
and all receivables schedules, inventory reports, collection reports, deposit
records, equipment schedules, copies of invoices to account debtors, shipment
documents and delivery receipts for goods sold, and such other material,
reports, records or information as the Lender may request.
 


 
 

--------------------------------------------------------------------------------

 


(t)           Reporting in Dollars.  All financial statements, reports and other
financial information provided by Borrowers to Lender pursuant to this Agreement
shall be reported in Dollars and to the extent any amounts are converted into
Dollars from any other currency for purposes of reporting pursuant to this
Agreement, Borrower shall provide to Lender with the conversion rates used by
Borrowers for such reporting and supporting calculations and other information
as Lender may request from time to time.
 
(u)           Weekly Reports.  Within two (2) Business Days after the end of
each week, a reconciliation, in form and substance acceptable to the Lender
substantially consistent with the Borrower’s form of Budget annexed hereto as
Exhibit A, of the actual cash receipts and disbursements of the Borrower and
existing Advances under this Agreement for such week to the budgeted line item
amounts set forth in the Budget for such week.
 
(v)           Trustee Reports.  All operating reports provided to the Office of
the United States Trustee for the District of New Jersey.
 
(w)           Chapter 11 Case Pleadings.  Promptly after filing thereof, copies
of all pleadings, motions, applications, financial information and other papers
and documents filed by the Borrower in the Chapter 11 Case, which papers and
documents shall also be given or served on the Lender and the Lender’s counsel;
provided, however, to the extent the Borrowers reasonably believe any such
pleadings may impair or otherwise affect the Lender, the Pre-Petition Lender or
any of their rights or remedies, the Borrowers shall provide copies of such
pleadings to the Lender and the Lender’s counsel at least two (2) full Business
Days prior to such documents being filed.
 
(x)           Committee Reports.   Promptly after sending thereof, copies of all
written reports given by the Borrower to any official or unofficial creditors’
committee in the Chapter 11 Case, other than any such reports subject to
privilege; provided that the Borrower may redact any confidential information
contained in any such report if it provides to the Lender a summary of the
nature of the information so redacted.
 
Section 6.2.                      Financial Covenants.
 
(a)           Compliance with Budget.  All Advances will be subject to the
following tests against the Budget.  Within two (2) Business Days after the end
of each week, a responsible officer of the Borrower shall submit to the Lender a
report showing (a) actual cash collections and cash disbursements, on a
cumulative basis through the previous Friday and (b) a comparison to the same
periods in the Budget.  On a cumulative basis, the actual ending loan balance
may not exceed the amount budgeted by more than 10%, unless the Lender otherwise
consents in writing.
 
(b)           Capital Expenditures.  The Loan Parties will not incur or contract
to incur Capital Expenditures.
 
Section 6.3.                      Permitted Liens; Financing Statements.
 


 
 

--------------------------------------------------------------------------------

 


(a)           The Loan Parties will not create, incur or suffer to exist any
Lien upon or of any of its assets, now owned or hereafter acquired, to secure
any indebtedness; excluding, however, from the operation of the foregoing, the
following (each a “Permitted Lien”; collectively, “Permitted Liens”):
 
(i)           In the case of any Mortgaged Property, covenants, restrictions,
rights, easements and minor irregularities in title reflected on Schedule B to a
title policy covering such Mortgaged Property and acceptable to Lender and which
do not materially interfere with the Loan Party’s business or operations as
presently conducted;
 
(ii)           Liens in existence on the date hereof and listed in Schedule 6.3
hereto;
 
(iii)           The Security Interest and Liens created by the Security
Documents;
 
(iv)           Reserved;
 
(v)           Statutory Liens of landlords and Liens of carriers, warehousemen,
bailees, mechanics, materialmen and other like Liens imposed by law, created in
the ordinary course of business and securing amounts not yet due (or which are
being contested in good faith, by appropriate proceedings or other appropriate
actions which are sufficient to prevent imminent foreclosure of such Liens), and
with respect to which adequate reserves or other appropriate provisions are
being maintained by the Loan parties in accordance with GAAP; provided, that
Loan Parties shall immediately pay and satisfy such Lien in the event there is
any risk of forfeiture of any Collateral but may after paying and satisfying
such Lien continue to prosecute any contest relating thereto;
 
(vi)           Deposits made in the ordinary course of business of any Loan
Party (including, without limitation, security deposits of leases, indemnity
bonds, surety bonds and appeal bonds) in connection with workers’ compensation,
unemployment insurance and other types of social security benefits or to secure
the performance of tenders, bids, contracts (other than for the repayment or
guarantee of borrowed money or purchase money obligations), statutory
obligations and other similar obligations arising as a result of progress
payments under government contracts, in an aggregate amount not to exceed
$50,000;
 
(vii)           Liens for taxes not yet due and payable or for taxes being
contested in good faith by appropriate proceedings which are sufficient to
prevent imminent foreclosure of such Liens; provided, that Borrower shall
immediately pay and satisfy such Lien in the event there is any risk of
forfeiture of any Collateral but may after paying and satisfying such Lien
continue to prosecute any contest relating thereto;
 
(viii)           Statutory, common law or contractual rights of set-off or Liens
on money coming into possession of any depository or other financial institution
in the ordinary course of business; and
 
(ix)           Liens in favor of Getzler Henrich & Associates LLC.
 
(b)           The Loan Parties will not amend any financing statements in favor
of the Lender except as permitted by law.
 


 
 

--------------------------------------------------------------------------------

 


Section 6.4.                      Indebtedness.  The Loan Parties will not
incur, create, assume or permit to exist any indebtedness or liability on
account of deposits or advances or any indebtedness for borrowed money or
letters of credit issued on any Loan Party’s behalf, or any other indebtedness
or liability evidenced by notes, bonds, debentures or similar obligations,
except:
 
(a)           Any existing or future Indebtedness or any other obligations of
the Loan Parties to the Lender;
 
(b)           Any indebtedness of the Loan Parties in existence on the date
hereof and listed in Schedule 6.4 hereto;
 
(c)           Any indebtedness relating to Permitted Liens;
 
(d)           Indebtedness to trade creditors incurred in the ordinary course of
business;
 
(e)           Deferred taxes, to the extent permitted or required to be
accounted for under GAAP; and
 
(f)           Indebtedness or advances to the Parent or to any Subsidiary
thereof, a summary of which as of the date hereof is set forth on Schedule 6.28.
 
Section 6.5.                      Guaranties.  The Loan Parties will not assume,
guarantee, endorse or otherwise become directly or contingently liable in
connection with any obligations of any other Person, except:
 
(a)           The endorsement of negotiable instruments by the Loan Parties for
deposit or collection or similar transactions in the ordinary course of
business;
 
(b)           Guaranties, endorsements and other direct or contingent
liabilities in connection with the obligations of other Persons, in existence on
the date hereof and listed in Schedule 6.4 hereto; and
 
(c)           Guaranties of any indebtedness or other obligation of any Loan
Party, such as long-term equipment leases, or any other Subsidiary of Parent,
consented to in writing by Lender.
 
Section 6.6.                      Investments and Subsidiaries.  The Loan
Parties will not make or permit to exist any loans or advances to, or make any
investment or acquire any interest whatsoever in, any other Person or Affiliate,
including any partnership or joint venture, nor purchase or hold beneficially
any stock or other securities or evidence of indebtedness of any other Person or
Affiliate, except:
 
(a)           Investments in direct obligations of the United States of America
or any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America having a maturity of one
year or less, commercial paper issued by U.S.  corporations rated “A 1” or “A 2”
by Standard & Poor’s Ratings Services or “P 1” or “P 2” by Moody’s Investors
Service or certificates of deposit or bankers’ acceptances having a maturity of
one year or less issued by members of the Federal Reserve System having deposits
in excess of $100,000,000 (which certificates of deposit or bankers’ acceptances
are fully insured by the Federal Deposit Insurance Corporation);
 


 
 

--------------------------------------------------------------------------------

 


(b)           Travel advances or loans to the Borrower’s Officers and employees
not exceeding at any one time an aggregate of $10,000;
 
(c)           Prepaid rent not exceeding one month or security deposits;
 
(d)           Investments in Subsidiaries in existence on the date hereof and
listed on Schedule 5.5 hereto;
 
(e)           Reserved;
 
(f)           Advances on behalf of Officers and Directors under applicable
indemnification agreements; and
 
(g)           Investments in marketable securities in the amounts listed on
Schedule 6.6 hereto.
 
Section 6.7.                      Dividends and Distributions.  No Loan Party
shall declare or pay any dividends (other than dividends payable solely in stock
of the Loan Parties) on any class of its stock, or make any payment on account
of the purchase, redemption or other retirement of any shares of such stock, or
other securities or evidence of its indebtedness or make any distribution in
respect thereof, either directly or indirectly;  provided however, that the Loan
Parties may declare and pay cash dividends if, (i) Lender gives its prior
written consent and (ii) after giving effect to any such payment, the Loan
Parties would remain in compliance with the terms of this Agreement.
 
Section 6.8.                      Salaries.  The Loan Parties shall not pay
excessive or unreasonable salaries, bonuses, commissions, consultant fees or
other compensation; or increase the salary, bonuses, commissions, consultant
fees or other compensation of any Director, Officer or consultant, or any member
of their families, by more than ten percent (10%) in any one year, either
individually or for all such persons in the aggregate, or pay any such increase
from any source other than profits earned in the year of payment.
 
Section 6.9.                      Intentionally Omitted.
 
Section 6.10.                      Books and Records; Collateral Examination,
Inspection and Appraisals.
 
(a)           Each Loan Party will keep accurate books of record and account for
itself pertaining to the Collateral and pertaining to the its business and
financial condition and such other matters as the Lender may from time to time
request in which true and complete entries will be made in accordance with GAAP
and, upon the Lender’s request, will permit any officer, employee, attorney,
accountant or other agent of the Lender to audit, review, make extracts from or
copy any and all company and financial books and records of the Borrower at all
times during ordinary business hours, to send and discuss with account debtors
and other obligors requests for verification of amounts owed to the Loan Party,
and to discuss the Loan Party’s affairs with any of its Directors or Executive
Officers.
 


 
 

--------------------------------------------------------------------------------

 


(b)           Each Loan Party hereby irrevocably authorizes all accountants and
third parties to disclose and deliver to the Lender or its designated agent, at
the Loan Party’s expense, all financial information, books and records, work
papers, management reports and other information in their possession regarding
the Loan Party.
 
(c)           Each Loan Party will permit the Lender or its employees,
accountants, attorneys or agents, to examine and inspect any Collateral, the
Mortgaged Property or any other property of any Loan Party at any time during
ordinary business hours.
 
(d)           The Lender may also, from time to time, obtain at the Borrower’s
expense an appraisal of Collateral and the Mortgaged Property by an appraiser
acceptable to the Lender in its sole discretion.  Borrower’s obligation to
reimburse Lender for the costs of such appraisals shall be limited to one
appraisal of each Mortgaged Property and one appraisal of the other Collateral
per calendar year, provided that Borrower shall also be obligated for the costs
of any appraisals obtained by Lender during a Default Period.
 
Section 6.11.                      Account Verification.  The Lender or its
agent may at any time and from time to time send or require the Loan Party to
send requests for verification of accounts or notices of assignment to account
debtors and other obligors.  The Lender or its agent may also at any time and
from time to time telephone account debtors and other obligors to verify
accounts.
 
Section 6.12.                      Compliance with Laws.
 
(a)           The Loan Parties shall (i) comply, and cause each Subsidiary to
comply, with the requirements of applicable laws and regulations, including,
without limitation, the Financing Orders, the non-compliance with which would
materially and adversely affect its business or its financial condition and (ii)
use and keep the Collateral, and require that others use and keep the
Collateral, only for lawful purposes, without violation of any federal, state,
provincial or local law, statute or ordinance.
 
(b)           The Loan Parties shall (i) ensure, and cause each Subsidiary to
ensure, that no Owner shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury or included in any
Executive Orders, (ii) not use or permit the use of the proceeds of the Credit
Facility or any other financial accommodation from the Lender to violate any of
the foreign asset control regulations of OFAC or other applicable law, (iii)
comply, and cause each Subsidiary to comply, with all applicable Bank Secrecy
Act laws and regulations, as amended from time to time, and (iv) otherwise
comply with the USA Patriot Act as required by federal law and the Lender’s
policies and practices.
 
Section 6.13.                      Payment of Taxes and Other Claims.  The Loan
Parties will pay or discharge, when due, (a) all taxes, assessments and
governmental charges levied or imposed upon it or upon its income or profits,
upon any properties belonging to it (including the Collateral) or upon or
against the creation, perfection or continuance of the Security Interest, prior
to the date on which penalties attach thereto, (b) all federal, state,
provincial and local taxes required to be withheld by it, and (c) all lawful
claims for labor, materials and supplies which, if unpaid, might by law become a
Lien upon any properties of the Loan Parties; provided, that the Loan Parties
shall not be required to pay any such tax, assessment, charge or claim whose
amount, applicability or validity is being contested in good faith by
appropriate proceedings and for which proper reserves have been made.
 


 
 

--------------------------------------------------------------------------------

 


Section 6.14.                      Maintenance of Properties.
 
(a)           The Loan Parties will keep and maintain the Collateral and all of
their other properties necessary or useful in its business in all material
respects in good condition, repair and working order (normal wear and tear
excepted) and will from time to time replace or repair any material worn,
defective or broken parts; provided, however, that nothing in this covenant
shall prevent the Loan Parties from discontinuing the operation and maintenance
of any of their properties if such discontinuance is, in the Loan Parties’
judgment, desirable in the conduct of the Loan Parties’ business and not
disadvantageous in any material respect to the Lender.  Each Loan Party will
take all commercially reasonable steps necessary to protect and maintain its
material Intellectual Property Rights.
 
(b)           The Loan Parties will defend the Collateral against all Liens
(other than Permitted Liens), claims or demands of all Persons (other than the
Lender) claiming the Collateral or any interest therein.  The Loan Parties will
keep all Collateral free and clear of all Liens except Permitted Liens.  Each
Loan Party will take all commercially reasonable steps necessary to prosecute
any Person Infringing its material Intellectual Property Rights and to defend
itself against any Person accusing it of Infringing any Person’s Intellectual
Property Rights which would reasonably be likely to result in a Material Adverse
Effect.
 
Section 6.15.                      Insurance.  The Loan Parties will obtain and
at all times maintain insurance with insurers acceptable to the Lender, in such
amounts, on such terms (including any deductibles) and against such risks as may
from time to time be required by the Lender, but in all events in such amounts
and against such risks as is usually carried by companies engaged in similar
business and owning similar properties in the same general areas in which the
Loan Parties operate.  Without limiting the generality of the foregoing, the
Loan Parties will at all times maintain business interruption insurance, and
keep all tangible Collateral insured against risks of fire (including so-called
extended coverage), theft, collision (for Collateral consisting of motor
vehicles) and such other risks and in such amounts as the Lender may reasonably
request, with any loss payable to the Lender to the extent of its interest, and
all policies of such insurance shall contain a lender’s loss payable endorsement
for the Lender’s benefit consistent with this Agreement.
 
Section 6.16.                      Preservation of Existence.  Each Loan Party
will preserve and maintain its existence and all of its material rights,
privileges and franchises necessary or desirable in the normal conduct of its
business and shall conduct its business in all material respects in an orderly,
efficient and regular manner.
 
Section 6.17.                      Delivery of Instruments, etc.  Upon request
by the Lender, each Loan Party will promptly deliver to the Lender in pledge all
instruments, documents and chattel paper constituting Collateral, duly endorsed
or assigned by the Borrower.
 
Section 6.18.                      Sale or Transfer of Assets; Suspension of
Business Operations.
 


 
 

--------------------------------------------------------------------------------

 


(a)           Except as contemplated by the Sale Transaction Agreement, this
Agreement or otherwise expressly consented to in writing by Lender, no Loan
Party will sell, lease, assign, transfer or otherwise dispose of (i) the stock
of any Subsidiary, (ii) all or a substantial part of its assets, or (iii) any
Collateral or any interest therein (whether in one transaction or in a series of
transactions) to any other Person other than the sale of Inventory in the
ordinary course of business and will not liquidate, dissolve or suspend business
operations.  Other than as contemplated by the Sale Transaction Agreement, this
Agreement and pursuant to a Sale Order, or otherwise expressly consented to in
writing by Lender, no Loan Party will transfer any part of its ownership
interest in any material Intellectual Property Rights or permit any agreement
under which it has licensed material Licensed Intellectual Property to lapse,
except that the Loan Party may transfer such rights or permit such agreements to
lapse if it shall have reasonably determined that the applicable Intellectual
Property Rights are no longer useful in its business.  If the Loan Party
transfers any Intellectual Property Rights for value, the Loan Party will pay
over the proceeds to the Lender for application to the Indebtedness.  No Loan
Party will license any other Person to use any of the Loan Party’s Intellectual
Property Rights, except that the Loan Parties may (i) grant licenses in the
ordinary course of their business in connection with sales of Inventory or
provision of services to their customers, and (ii) otherwise license their
Intellectual Property Rights with the prior written consent of Lender, which
consent shall not be unreasonably withheld; and
 
(b)           Borrower shall timely meet all deadlines set forth in the Sale
Transaction Schedule, unless otherwise expressly agreed to by Lender in writing
in its sole discretion.
 
Section 6.19.                      Consolidation and Merger; Asset
Acquisitions.  The Loan Parties will not consolidate or amalgamate with or merge
into any Person, or permit any other Person to merge into it, or acquire (in a
transaction analogous in purpose or effect to a consolidation, amalgamation or
merger) all or substantially all the assets of any other Person.
 
Section 6.20.                      Sale and Leaseback.  The Loan Parties will
not enter into any arrangement, directly or indirectly, with any other Person
whereby any Loan Party shall sell or transfer any real or personal property,
whether now owned or hereafter acquired, and then or thereafter rent or lease as
lessee such property or any part thereof or any other property which the Loan
Party intends to use for substantially the same purpose or purposes as the
property being sold or transferred.
 
Section 6.21.                      Restrictions on Nature of Business.  The Loan
Parties will not engage in any line of business materially different from that
presently engaged in by the Loan Parties and will not purchase, lease or
otherwise acquire assets not related to its business.
 
Section 6.22.                      Accounting.  The Loan Parties will not adopt
any material change in accounting principles other than as required by
GAAP.  The Loan Parties will not adopt, permit or consent to any change in its
fiscal year.
 
Section 6.23.                      Discounts, etc.  After notice from the Lender
during a Default Period, the Loan Parties will not grant any discount, credit or
allowance to any customer of the Loan Parties or accept any return of goods
sold.  If a Default Period does not exist, Loan Parties will not grant any
discount, credit or allowance to any customer of the Loan Parties or accept any
return of goods sold other than in the ordinary course of their business in
accordance with past practices and Borrower shall include reference to such
amounts in its reports provided to Lender under Section 6.1 hereof.  The Loan
Parties will not at any time modify, amend, subordinate, cancel or terminate the
obligation of any account debtor or other obligor of the Loan Parties without
Lender’s prior written consent.
 


 
 

--------------------------------------------------------------------------------

 


Section 6.24.                      Reserved.
 
Section 6.25.                      Place of Business; Name.  No Loan Party will
transfer its chief executive office or principal place of business, or move,
relocate, close or sell any business location.  No Loan Party will permit any
tangible Collateral or any records pertaining to the Collateral to be located in
any state, province or area in which, in the event of such location, a financing
statement covering such Collateral would be required to be, but has not in fact
been, filed in order to perfect the Security Interest.  No Loan Party will
change its name or jurisdiction of organization except upon 30 days’ prior
written notice to Lender.
 
Section 6.26.                      Constituent Documents; S Corporation
Status.  No Loan Party will become an S Corporation.  None of RCPC, RAI or RCC
will amend its Constituent Documents except to comply with applicable law and
shall promptly provide Lender with copies of any required amendments after
execution of same.
 
Section 6.27.                      Performance by the Lender.  If any Loan Party
at any time fails to perform or observe any of the foregoing covenants contained
in this Article VI or elsewhere herein, and if such failure shall continue for a
period of ten Business Days after the Lender gives the Loan Parties written
notice thereof (or in the case of the agreements contained in Section 6.13 and
Section 6.15, immediately upon the occurrence of such failure, without notice or
lapse of time), the Lender may, but need not, perform or observe such covenant
on behalf and in the name, place and stead of the Loan Party (or, at the
Lender’s option, in the Lender’s name) and may, but need not, take any and all
other actions which the Lender may reasonably deem necessary to cure or correct
such failure (including the payment of taxes, the satisfaction of Liens, the
performance of obligations owed to account debtors or other obligors, the
procurement and maintenance of insurance, the execution of assignments, security
agreements and financing statements, and the endorsement of instruments); and
the Loan Party shall thereupon pay to the Lender on demand the amount of all
monies expended and all costs and expenses (including reasonable attorneys’ fees
and legal expenses) incurred by the Lender in connection with or as a result of
the performance or observance of such agreements or the taking of such action by
the Lender, together with interest thereon from the date expended or incurred at
the Default Rate.  To facilitate the Lender’s performance or observance of such
covenants of the Loan Parties, each Loan Party hereby irrevocably appoints the
Lender, or the Lender’s delegate, acting alone, as the Loan Party’s attorney in
fact (which appointment is coupled with an interest) with the right (but not the
duty) from time to time to create, prepare, complete, execute, deliver, endorse
or file in the name and on behalf of the Borrower any and all instruments,
documents, assignments, security agreements, financing statements, applications
for insurance and other agreements required to be obtained, executed, delivered
or endorsed by the Loan Party hereunder.
 
Section 6.28.                      Affiliate Transactions.  No Loan Party shall
enter into or be a party to any agreement or transaction with any Affiliate
(including without limitation any other Loan Party) except in the ordinary
course of, and pursuant to the reasonable requirements of, such Loan Party’s
business and upon fair and reasonable terms that are no less favorable to such
Loan Party than it would obtain in a comparable arms length transaction with a
Person not an Affiliate of such Loan Party, and except as set forth on Schedule
6.28.
 


 
 

--------------------------------------------------------------------------------

 


Section 6.29.                      Sale Transaction.
 
(a)           The Stalking Horse Agreement shall be executed and in full force
and effect on or before August 26, 2010, and at all times thereafter until
closing, and any such agreement, together with any order entered by the
Bankruptcy Court approving such agreement, shall not be modified, amended,
superseded, or terminated absent the prior written consent of the Lender which
shall not be unreasonably withheld, conditioned or delayed; such agreement shall
provide for the consummation of the Sale Transaction in accordance with the Sale
Transaction Schedule.
 
(b)           The Borrower shall comply with the Sale Transaction
Schedule.  Without limiting the foregoing and for the purposes of clarity, on or
before October 1, 2010 (or such other later date as the Lender may agree to in
its sole discretion), Borrower shall have consummated a Sale Transaction on
terms and conditions acceptable to the Lender in its reasonable discretion.
 
Section 6.30.                      Financing Orders; Administrative Priority;
Lien Priority; Payment of Claims.
 
The Borrower will not:
 
(a)           At any time, seek, consent to or suffer to exist any reversal,
modification, amendment, stay or vacation of any of the Financing Orders, except
for modifications and amendments agreed to by the Lender in its sole discretion
in advance and in writing;
 
(b)           at any time, suffer to exist a priority for any administrative
expense or unsecured claim against any Borrower (now existing or hereafter
arising of any kind or nature whatsoever, including without limitation any
administrative expenses of the kind specified in, or arising or ordered under,
Sections 105, 326, 327, 328, 330, 503(b), 506(c), 507(a), 507(b), 546(c) 726 and
1114 of the Bankruptcy Code) equal or superior to the priority of the Lender in
respect of the Obligations;
 
(c)           at any time, suffer to exist any Lien on the Collateral having a
priority equal or superior to the Liens in favor of the Lender in respect of the
Collateral, except for Permitted Liens; and
 
(d)           prior to the date on which all Obligations have been fully and
indefeasibly paid and satisfied, the Borrower shall not pay any administrative
expense claims except (i) Obligations due and payable hereunder, (ii)
administrative expenses incurred in the ordinary course of the Borrower’s
business as contemplated by this Agreement and the Budget annexed hereto as
Exhibit A, and (iii) any administrative expenses subject to the Carveout.
 


 
 

--------------------------------------------------------------------------------

 


ARTICLE VII

 
EVENTS OF DEFAULT, RIGHTS AND REMEDIES
 
Section 7.1.                      Events of Default.  “Event of Default”,
wherever used herein, means any one of the following events:
 
(a)           Default in the payment of the Revolving Note, or any default with
respect to payment of any other Indebtedness due from the Loan Parties to Lender
as such Indebtedness becomes due and payable;
 
(b)           The Borrower shall fail to comply or shall Default in the
performance of any term, covenant or agreement contained in this Agreement, the
Budget, the Pre-Petition Credit Agreement, the Pre-Petition Loan Documents, the
Loan Documents, the Financing Orders, the Sale Order or any documents executed
in connection with any of the foregoing;
 
(c)           An Overadvance (other than the Accommodation Overadvance) arises
as the result of any reduction in the Borrowing Base, or arises in any manner on
terms not otherwise approved of in advance by the Lender in writing, and such
Overadvance continues for three (3) Business Days;
 
(d)           Except as otherwise permitted by this Agreement or otherwise
consented to in writing by the Lender, any ownership interest in the assets of a
Borrower shall be sold or transferred in any transaction other than a Sale
Transaction, or shall become subject to a Lien;
 
(e)           The filing by any of the Loan Parties of any motion or proceeding
that could reasonably be expected to result in impairment of the Lender’s rights
under this Agreement, including any motion to surcharge the Lender or the
Collateral under 11 U.S.C. § 506(c) or otherwise;
 
(f)           The filing of a motion by any of the Loan Parties for entry of an
order staying or otherwise prohibiting the prosecution of any enforcement action
or any motion or pleading seeking to challenge the Lender’s or the Prepetition
Lenders’ Liens or otherwise commencing any cause of action against the Lender or
the Prepetition Lenders;
 
(g)           The Final Financing Order has not been entered by the Bankruptcy
Court on or before August 31, 2010 or any of the following Sale Transaction
Schedule milestones have not been met:  (i) execution of the Sale Transaction
Agreement on or before August 26, 2010; (ii) filing of a motion and approval of
the Sale Transaction Bidding Procedures by August 31, 2010; (iii) approval by
the Freeholders of the County of Mercer, New Jersey of the assignment of that
certain lease between RAI, as lessee, and County of Mercer, as lessor, dated May
14, 1975, as amended, as more particularly described in the Mortgage, to the
proposed purchaser under the Sale Transaction Agreement on or before September
7, 2010; (iv) filing on or before September 27, 2010 of a motion pursuant to
section 363(b) of the Bankruptcy Code to approve the sale of substantially all
of the Debtors’ assets; (v) entry of the Sale Order on or before September 29,
2010; and (vi) closing date of such sale on or before October 1, 2010;
 


 
 

--------------------------------------------------------------------------------

 


(h)           Expiration or termination of the Borrowers’ exclusive periods to
file and confirm a plan of reorganization;
 
(i)           Any representation or warranty made by any Loan Party in this
Agreement, by any Guarantor in any Guaranty delivered to the Lender, or by any
Loan Party (or any of its Officers) or any Guarantor in any agreement,
certificate, instrument or financial statement or other statement contemplated
by or made or delivered pursuant to or in connection with this Agreement or any
such Guaranty shall be incorrect in any material respect;
 
(j)           The rendering against any Borrower of an arbitration award, a
final judgment, decree or order for the payment of money in excess of $25,000 or
a postpetition lien on any of the Collateral and the continuance of such
arbitration award, judgment, decree or order unsatisfied and in effect for any
period of 30 consecutive days without a stay of execution;
 
(k)           A default under any bond, debenture, note or other evidence of
material indebtedness of the Loan Parties owed to any Person other than the
Lender, or under any indenture or other instrument under which any such evidence
of indebtedness has been issued or by which it is governed, or under any
material lease or other material contract, and the expiration of the applicable
period of grace, if any, specified in such evidence of indebtedness, indenture,
other instrument, lease or contract;
 
(l)           A Change of Control occurs;
 
(m)           An event of default shall occur and be continuing under any
Security Document;
 
(n)           Default in the payment of any amount owed by a Loan Party to the
Lender other than any Indebtedness arising hereunder and all applicable cure
periods shall have expired without cure thereof;
 
(o)           Any Guarantor shall repudiate, purport to revoke or fail to
perform any obligation under such Guaranty  in favor of the Lender, or any
Guarantor shall cease to exist;
 
(p)           The Lender believes in good faith that the prospect of payment in
full of any part of the Indebtedness, or that full performance by a Loan Party
under the Loan Documents, is impaired, or that there has occurred after the
Petition Date any material adverse change in the business or financial condition
of a Loan Party;
 
(q)           There has occurred any breach, default or event of default by or
attributable to, any Owner of at least twenty percent (20%) of the issued and
outstanding common stock of a Loan Party, Director, Executive Officer, Guarantor
or Subsidiary of the Parent under any agreement between such person and Lender
and all applicable notice and cure periods have expired;
 
(r)           The indictment of any Director, Executive Officer, Guarantor, or
any Owner of at least twenty percent (20%) of the issued and outstanding common
stock of a Loan Party for a felony offense under state, provincial or federal
law;
 


 
 

--------------------------------------------------------------------------------

 


(s)           Borrowers’ failure to pay when due, after giving effect to any
applicable grace period, postpetition obligations which materially affect the
Borrowers' operations;
 
(t)           The Borrower shall liquidate, dissolve, terminate or suspend its
business operation or otherwise fail to operate its business in the ordinary
course (provided that “operating in the ordinary course” shall be satisfied if a
Debtor is operating in substantially the same manner as such Debtor did as of
the Petition Date), merge with another Person unless the Borrower is the
surviving entity; or sell or attempt to sell all or substantially all of its
assets, without the Lender’s prior written consent, except as contemplated under
the Sale Transaction Agreement and Sale Order;
 
(u)           (i) Any impairment of the Collateral that has a Material Adverse
Effect, (ii) termination of RAI’s lease with the County of Mercer, New Jersey
for the property that is the subject of the Lender’s Mortgage or (iii) the
termination of any state or federal license or authorization or contract that
has a Material Adverse Effect;
 
(v)           The Borrower (except following the Lender’s prior written request
or with the Lender’s express prior written consent, which consent shall not be
implied from any other action, inaction, or acquiescence of the Lender) shall
file a motion with the Bankruptcy Court or any other court with jurisdiction in
the matter seeking an order, or an order is otherwise entered, modifying,
reversing, revoking, staying, rescinding, vacating, or amending the Financing
Orders or any of the Loan Documents;
 
(w)           The Borrower shall file, or any other person shall obtain
Bankruptcy Court approval of a Disclosure Statement for a plan of reorganization
which does not provide for the full, final, and irrevocable repayment of all of
the Obligations of the Borrower to the Lender upon the effectiveness of such
plan, unless the Lender has expressly joined in or consented to such plan in
writing;
 
(x)           The Borrower shall file any motion or application, or the
Bankruptcy Court allows the motion or application of any other Person, which
seeks approval for or allowance of any claim, lien, security interest ranking
equal or senior in priority to the claims, liens and security interests granted
to the Lender under the Financing Orders or the Loan Documents or any such equal
or prior claim, lien, or security interest shall be established in any manner,
except, in any case, as expressly permitted hereunder or under the Financing
Orders;
 
(y)           The Bankruptcy Court shall not have entered the Financing Orders
or the Financing Orders shall cease to be in full force and effect after the
date of entry thereof (whether due to modification, reversal, revocation,
remand, stay, recission, vacation, amendment, or otherwise) without the prior
written consent of Lender (and no such consent shall be implied from any other
authorization or acquiescence by Lender);
 
(z)           The entry of an order converting the Chapter 11 Case to a Chapter
7 case under the Bankruptcy Code, or dismissing the Chapter 11 Case or any
subsequent Chapter 7 case either voluntarily or involuntarily;
 
(aa)           The entry of an order (a) which provides relief from the
automatic stay otherwise imposed pursuant to Section 362 of the Bankruptcy Code
with respect to any material contract, lease, or obligation or against any
critical vendor; (b) allowing a third party to proceed against any material
assets or contracts of the Borrowers; (c) staying or otherwise prohibiting the
prosecution of any enforcement action by Lender; or (d) otherwise adversely
affecting the Lender’s or Prepetition Lenders’ liens, claims, or rights and
remedies;
 


 
 

--------------------------------------------------------------------------------

 


(bb)           If any creditor of the Borrower receives any adequate protection
payment which is not fully acceptable to the Lender in its sole discretion,
other than as set forth in the Financing Orders, or any Lien is granted as
adequate protection other than as set forth in the Financing Orders;
 
(cc)           Borrower suspends or discontinues, or is enjoined by any court or
governmental agency from continuing to conduct, all or any material part of its
business (in a manner inconsistent with the Sale Transaction or such other
orderly wind-down acceptable to Lender);
 
(dd)           A custodian or a trustee or examiner with special powers is
appointed pursuant to Section 1104 of the Bankruptcy Code for the Borrower or
any of its properties; or
 
(ee)           The Stalking Horse Agreement, once executed, and thereafter any
applicable Sale Transaction Agreement, shall cease to be in full force and
effect and any order entered by the Bankruptcy Court approving such Sale
Transaction Agreement shall be modified, reversed, superseded, revoked,
remanded, stayed, rescinded, vacated or amended on appeal or by the Bankruptcy
Court without the prior written consent of Lender (and no such consent shall be
implied from any other authorization or acquiescence by Lender).
 
Section 7.2.                      Rights and Remedies.  During any Default
Period, the Lender may exercise any or all of the following rights and remedies,
and the automatic stay provided under Section 362 of the Bankruptcy Code shall
be deemed lifted or modified to the extent necessary to allow the Lender to take
the actions described in this Section, or under any other Loan Document, without
further notice or a hearing, and the Borrowers hereby waive all rights with
respect to any such action by Lender:
 
(a)           The Lender may, by notice to the Loan Parties, declare the
Commitment to be terminated, whereupon the same shall forthwith terminate;
 
(b)           The Lender may, by notice to the Loan Parties, declare the
Indebtedness to be forthwith due and payable, whereupon all Indebtedness shall
become and be forthwith due and payable, without presentment, notice of
dishonor, protest or further notice of any kind, all of which the Loan Parties
hereby expressly waive;
 
(c)           The Lender may, without notice to the Loan Parties and without
further action, apply any and all money owing by the Lender to the Loan Parties
to the payment of the Indebtedness (in accordance with Section 8.20 hereof), in
the Lender’s sole discretion;
 
(d)           The Lender may exercise and enforce any and all rights and
remedies available upon default to a secured party under the UCC, including the
right to take possession of Collateral, or any evidence thereof, proceeding
without judicial process or by judicial process (without a prior hearing or
notice thereof, which the Loan Parties hereby expressly waive) and the right to
sell, lease or otherwise dispose of any or all of the Collateral (with or
without giving any warranties as to the Collateral, title to the Collateral or
similar warranties), and, in connection therewith, the Loan Parties will on
demand assemble the Collateral and make it available to the Lender at a place to
be designated by the Lender which is reasonably convenient to both parties;
 


 
 

--------------------------------------------------------------------------------

 


(e)           Reserved;
 
(f)           The Lender may exercise and enforce its rights and remedies under
the Loan Documents;
 
(g)           The Lender may without regard to any waste, adequacy of the
security or solvency of the Loan Parties, apply for the appointment of a
receiver of the Collateral, to which appointment the Loan Parties hereby
consent, whether or not foreclosure proceedings have been commenced under the
Security Documents and whether or not a foreclosure sale has occurred;
 
(h)           The Lender may exercise any other rights and remedies available to
it by law or agreement; and
 
(i)           The Lender shall be entitled to seek the appointment of a Chapter
11 trustee and have an expedited hearing with respect to such request, on not
less than three (3) Business Days notice, subject to the Bankruptcy Court’s
calendar;
 
If the Lender sells any of the Collateral on credit, the Indebtedness will be
reduced only to the extent of payments actually received.  If the purchaser
fails to pay for the Collateral, the Lender may resell the Collateral and shall
apply any proceeds actually received to the Indebtedness.
 
Section 7.3.                      Reserved.
 
Section 7.4.                      Certain Notices.  If notice to a Loan Party of
any intended disposition of Collateral or any other intended action is required
by law in a particular instance, such notice shall be deemed commercially
reasonable if given (in the manner specified in Section 8.3) at least ten
calendar days before the date of intended disposition or other action.
 
Article VIII

 
MISCELLANEOUS
 
Section 8.1.                      No Waiver; Cumulative Remedies; Compliance
with Laws.  No failure or delay by the Lender in exercising any right, power or
remedy under the Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy
under the Loan Documents.  The remedies provided in the Loan Documents are
cumulative and not exclusive of any remedies provided by law.  The Lender may
comply with any applicable state, provincial or federal law requirements in
connection with a disposition of the Collateral and such compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.
 


 
 

--------------------------------------------------------------------------------

 


Section 8.2.                      Amendments, Etc.  No amendment, modification,
termination or waiver of any provision of any Loan Document or consent to any
departure by the Loan Parties therefrom or any release of a Security Interest
shall be effective unless the same shall be in writing and signed by the Lender,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  No notice to or demand on the
Loan Parties in any case shall entitle the Loan Parties to any other or further
notice or demand in similar or other circumstances.
 
Section 8.3.                      Notices; Communication of Confidential
Information; Requests for Accounting.  Except as otherwise expressly provided
herein, all notices, requests, demands and other communications provided for
under the Loan Documents shall be in writing and shall be (a) personally
delivered, (b) sent by first class United States mail, (c) sent by overnight
courier of national reputation, (d) transmitted by telecopy, or (e) sent as
electronic mail, in each case delivered or sent to the party to whom notice is
being given to the business address, telecopier number, or e mail address set
forth below next to its signature or, as to each party, at such other business
address, telecopier number, or e mail address as it may hereafter designate in
writing to the other party pursuant to the terms of this Section.  All such
notices, requests, demands and other communications shall be deemed to be an
authenticated record communicated or given on (a) the date received if
personally delivered, (b) when deposited in the mail if delivered by mail, (c)
the date delivered to the courier if delivered by overnight courier, or (d) the
date of transmission if sent by telecopy or by e mail, except that notices or
requests delivered to the Lender pursuant to any of the provisions of Article II
shall not be effective until received by the Lender.  All notices, financial
information, or other business records sent by any party to this Agreement may
be transmitted, sent, or otherwise communicated via such medium as the sending
party may deem appropriate and commercially reasonable; provided, however, that
the risk that the confidentiality or privacy of such notices, financial
information, or other business records sent by either party may be compromised
shall be borne exclusively by the Loan Parties.  All requests for an accounting
under Section 9-210 of the UCC (i) shall be made in a writing signed by a Person
authorized under Section 2.2(b), (ii) shall be personally delivered, sent by
registered or certified mail, return receipt requested, or by overnight courier
of national reputation, (iii) shall be deemed to be sent when received by the
Lender and (iv) shall otherwise comply with the requirements of Section 9-210 of
the UCC.  The Loan Parties request that the Lender respond to all such requests
which on their face appear to come from an authorized individual and releases
the Lender from any liability for so responding.  The Loan Parties shall pay the
Lender the maximum amount allowed by law for responding to such requests.
 
Section 8.4.                      Further Documents.  The Loan Parties will from
time to time execute, deliver, endorse and authorize the filing of any and all
instruments, documents, conveyances, assignments, security agreements, financing
statements, control agreements and other agreements and writings that the Lender
may reasonably request in order to secure, protect, perfect or enforce the
Security Interest or the Lender’s rights under the Loan Documents (but any
failure to request or assure that a Loan Party executes, delivers, endorses or
authorizes the filing of any such item shall not affect or impair the validity,
sufficiency or enforceability of the Loan Documents and the Security Interest,
regardless of whether any such item was or was not executed, delivered or
endorsed in a similar context or on a prior occasion); provided, however, that
same shall not increase the Obligations, representations or warranties of the
Loan Parties hereunder.
 


 
 

--------------------------------------------------------------------------------

 


Section 8.5.                      Costs and Expenses.  The Loan Parties shall
pay on demand all actual costs and expenses, including reasonable attorneys’
fees, incurred by the Lender in connection with the Indebtedness, this
Agreement, the Loan Documents, and any other document or agreement related
hereto or thereto, and the transactions contemplated hereby, including all such
costs, expenses and fees incurred in connection with the negotiation,
preparation, execution, amendment, administration, performance, collection and
enforcement of the Indebtedness and all such documents and agreements and the
creation, perfection, protection, satisfaction, foreclosure or enforcement of
the Security Interest.
 
Section 8.6.                      Indemnity.  In addition to the payment of
expenses pursuant to Section 8.5, the Loan Parties shall indemnify, defend and
hold harmless the Lender, and any of its participants, parent corporations,
subsidiary corporations, affiliated corporations, successor corporations, and
all present and future officers, directors, employees, attorneys and agents of
the foregoing (the “Indemnitees”) from and against any of the following
(collectively, “Indemnified Liabilities”):
 
(i)           Any and all transfer taxes, documentary taxes, assessments or
charges made by any governmental authority by reason of the execution and
delivery of the Loan Documents or the making of the Advances;
 
(ii)           Any claims, loss or damage to which any Indemnitee may be
subjected if any representation or warranty contained herein proves to be
incorrect in any respect or as a result of any violation of the covenant
contained in Section 6.12(b) ; and
 
(iii)           Any and all other liabilities, losses, damages, penalties,
judgments, suits, claims, costs and expenses of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel) in connection with
the foregoing and any other investigative, administrative or judicial
proceedings, whether or not such Indemnitee shall be designated a party thereto,
which may be imposed on, incurred by or asserted against any such Indemnitee, in
any manner related to or arising out of or in connection with the making of the
Advances and the Loan Documents or the use or intended use of the proceeds of
the Advances.
 
Notwithstanding the foregoing, the Borrower shall not be obligated to indemnify
any Indemnitee for any Indemnified Liability caused by the gross negligence or
willful misconduct of such Indemnitee, as finally determined by a court of
competent jurisdiction.
 
If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
the Loan Parties, or counsel designated by the Loan Parties and satisfactory to
the Indemnitee, will resist and defend such action, suit or proceeding to the
extent and in the manner directed by the Indemnitee, at the Loan Parties’ sole
cost and expense.  Each Indemnitee will use its best efforts to cooperate in the
defense of any such action, suit or proceeding.  If the foregoing undertaking to
indemnify, defend and hold harmless may be held to be unenforceable because it
violates any law or public policy, the Loan Parties shall nevertheless make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  The Loan Parties’
obligations under this Section 8.6 shall survive the termination of this
Agreement and the discharge of the Loan Parties’ other obligations hereunder.
 


 
 

--------------------------------------------------------------------------------

 


Section 8.7.                      Participants.  The Lender and its
participants, if any, are not partners or joint venturers, and the Lender shall
not have any liability or responsibility for any obligation, act or omission of
any of its participants.  All rights and powers specifically conferred upon the
Lender may be transferred or delegated to any of the Lender’s participants,
successors or assigns.
 
Section 8.8.                      Execution in Counterparts; Telefacsimile
Execution.  This Agreement and other Loan Documents may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  Delivery of an executed counterpart
of this Agreement or any other Loan Document by telefacsimile shall be equally
as effective as delivery of an original executed counterpart of this Agreement
or such other Loan Document.  Any party delivering an executed counterpart of
this Agreement or any other Loan Document by telefacsimile also shall deliver an
original executed counterpart of this Agreement or such other Loan Document but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement or such other
Loan Document.
 
Section 8.9.                      Retention of Loan Party’s Records.  The Lender
shall have no obligation to maintain any electronic records or any documents,
schedules, invoices, agings, or other papers delivered to the Lender by any Loan
Party or in connection with the Loan Documents for more than 30 days after
receipt by the Lender.  If there is a special need to retain specific records,
the Loan Parties must inform the Lender of its need to retain those records with
particularity, which must be delivered in accordance with the notice provisions
of Section 8.3 within 30 days of the Lender taking control of same.
 
Section 8.10.                      Binding Effect; Assignment; Complete
Agreement; Sharing Information; Confidentiality.  The Loan Documents shall be
binding upon and inure to the benefit of the Loan Parties and the Lender and
their respective successors and assigns, except that the Loan Parties shall not
have the right to assign their rights thereunder or any interest therein without
the Lender’s prior written consent.  To the extent permitted by law, the Loan
Parties waive and will not assert against any assignee any claims, defenses or
set-offs which the Loan Parties could assert against the Lender.  This Agreement
shall also bind all Persons who become a party to this Agreement as a
borrower.  This Agreement, together with the Loan Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and supersedes all prior agreements, written or oral, on the subject matter
hereof.  To the extent that any provision of this Agreement contradicts other
provisions of the Loan Documents, this Agreement shall control. Without limiting
the Lender’s right to share information regarding the Loan Parties and their
Affiliates with the Lender’s participants, accountants, lawyers and other
advisors, the Lender and each direct and indirect subsidiary of Wells Fargo &
Company may share with each other any information that they may have in their
possession regarding the Loan Parties and their Affiliates, and the Loan Parties
waive any right of confidentiality they may have with respect to all such
sharing of information.  Any other provision of this Agreement or the other Loan
Documents notwithstanding, Lender and such other parties shall use reasonable
efforts in accordance with its policies and procedures in place from time to
time to maintain the confidentiality of the financial and business information
it obtains from the Loan Parties and to prevent the inappropriate dissemination
and disclosure thereof, provided, that nothing in this Agreement or the other
Loan Documents shall prohibit the Lender from providing any information
regarding the Borrower and its Affiliates to internal auditors, other operating
divisions of Lender, Lender affiliates, or in response to a request from a
regulatory authority having jurisdiction over Lender.
 


 
 

--------------------------------------------------------------------------------

 


Section 8.11.                      Severability of Provisions.  Any provision of
this Agreement which is prohibited or unenforceable shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.
 
Section 8.12.                      Headings.  Article, Section and subsection
headings in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
 
Section 8.13.                      Cross Guaranty; Subordination.
 
(a)           Each Borrower hereby agrees that such Loan Party is jointly and
severally liable for, and hereby absolutely and unconditionally guarantees to
Lender, the full and prompt payment (whether at stated maturity, by acceleration
or otherwise) and  performance of, all Indebtedness owed or hereafter owing to
Lender by each other Loan Party (including, without limitation, RCC; provided,
however, that RCC shall be and is individually liable for all obligations owed
under that certain Continuing Guaranty dated as of the date hereof).  Each Loan
Party agrees that its guaranty obligation hereunder is a continuing guaranty of
payment and performance and not of collection, that its obligations under this
Section shall not be discharged until payment and performance, in full, of the
Indebtedness has occurred, and that its obligations under this Section shall be
absolute and unconditional, irrespective of, and unaffected by:
 
(1)           the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document or
any other agreement, document or instrument to which any Loan Party is or may
become a party;
 
(2)           the absence of any action to enforce this Agreement (including
this Section) or any other Loan Document or the waiver or consent by Lender with
respect to any of the provisions thereof;
 
(3)           the existence, value or condition of, or failure to perfect its
security interest in or lien against, any security for the Indebtedness or any
action, or the absence of any action, by Lender in respect thereof (including
the release of any such security);
 
(4)           the insolvency of any Loan Party or Guarantor; or
 
(5)           any other action or circumstances that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.
 
Each Loan Party shall be regarded, and shall be in the same position, as
principal debtor with respect to the Indebtedness guaranteed hereunder.
 
(b)           Waivers by Loan Parties.  Each Loan Party expressly waives all
rights it may have now or in the future under any statute, or at common law, or
at law or in equity, or otherwise, to subrogation, to compel Lender to marshal
assets or to proceed in respect of the Indebtedness guaranteed hereunder against
any other Loan Party or Guarantor, any other party or against any security for
the payment and performance of the Indebtedness before proceeding against, or as
a condition to proceeding against, such Loan Party.  It is agreed among each
Loan Party and Lender that the foregoing waivers are of the essence of the
transaction contemplated by this Agreement and the other Loan Documents and
that, but for the provisions of this Section and such waivers, the Lender would
decline to enter into this Agreement.
 


 
 

--------------------------------------------------------------------------------

 


(c)           Benefit of Guaranty.  Each Loan Party agrees that the provisions
of this Section are for the benefit of the Lender and its successors,
transferees, endorsees and assigns, and nothing herein contained shall impair,
as between any other Loan Party and the Lender, the obligations of such other
Loan Party under the Loan Documents.
 
(d)           Election of Remedies.  If the Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving Lender a
security interest in or lien upon any Collateral, whether owned by any Loan
Party or by any Guarantor, either by judicial foreclosure or by non judicial
sale or enforcement, the Lender may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section.  If, in the exercise of any of its rights and
remedies, Lender shall forfeit any of its rights or remedies, including its
right to enter a deficiency judgment against any Loan Party or any other
Guarantor, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Loan Party hereby consents to such action by Lender
and waives any claim based upon such action.  Any election of remedies that
results in the denial or impairment of the right of Lender to seek a deficiency
judgment against any Loan Party shall not impair any other Loan Party’s
obligation to pay the full amount of the Indebtedness.  In the event Lender
shall bid at any foreclosure or trustee’s sale or at any private sale permitted
by law or the Loan Documents, Lender may bid all or less than the amount of the
Indebtedness and the amount of such bid need not be paid by Lender but shall be
credited against the Indebtedness.  The amount of the successful bid at any such
sale, whether Lender or any other party is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Indebtedness
shall be conclusively deemed to be the amount of the Indebtedness guaranteed
under this Section, notwithstanding that any present or future law or court
decision or ruling may have the effect of reducing the amount of any deficiency
claim to which Lender might otherwise be entitled but for such bidding at any
such sale.
 
(e)           Liability Cumulative.  The liability of each Loan Party under this
Section 8.13 is in addition to and shall be cumulative with all liabilities of
each Loan Party to Lender under this Agreement and the other Loan Documents to
which such Loan Party is a party or in respect of any Indebtedness or obligation
of the other Loan Party, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
 
(f)           Subordination.
 
(1)           Each Loan Party covenants and agrees that the payment of all
indebtedness, principal, interest (including interest which accrues after the
commencement of any case or proceeding in bankruptcy, or for the reorganization
of any Loan Party or Guarantor), fees, charges, expenses, attorneys’ fees and
any other sum, obligation or liability owing by any other Loan Party to such
Loan Party, including any intercompany loans or trade payables or royalty or
licensing fees (collectively, the “Intercompany Obligations”), is subordinated,
to the extent and in the manner provided in this Section 8.13(f), to the prior
payment in full of all Indebtedness (herein, the “Senior Obligations”) and that
the subordination is for the benefit of the Lender, and Lender may enforce such
provisions directly.
 


 
 

--------------------------------------------------------------------------------

 


(2)           Each Loan Party executing this Agreement hereby (i) authorizes
Lender to demand specific performance of the terms of this Section 8.13(f),
whether or not any other Loan Party shall have complied with any of the
provisions hereof applicable to it, at any time when such Loan Party shall have
failed to comply with any provisions of this Section 8.13 which are applicable
to it and (ii) irrevocably waives any defense based on the adequacy of a remedy
at law, which might be asserted as a bar to such remedy of specific performance.
 
(3)           Upon any distribution of assets of any Loan Party in any
dissolution, winding up, liquidation or reorganization (whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors or otherwise):
 
(i)           The Lender shall first be entitled to receive payment in full in
cash of the Senior Obligations before any Loan Party is entitled to receive any
payment on account of the Intercompany Obligations.
 
(ii)           Any payment or distribution of assets of any Loan Party of any
kind or character, whether in cash, property or securities, to which any other
Loan Party would be entitled except for the provisions of this Section
8.13(f)(3), shall be paid by the liquidating trustee or agent or other person
making such payment or distribution directly to the Lender, to the extent
necessary to make payment in full of all Senior Obligations remaining unpaid
after giving effect to any concurrent payment or distribution or provisions
therefor to the Lender.
 
(iii)           In the event that notwithstanding the foregoing provisions of
this Section 8.13(f)(3), any payment or distribution of assets of any Loan Party
of any kind or character, whether in cash, property or securities, shall be
received by any other Loan Party on account of the Intercompany Obligations
before all Senior Obligations are paid in full, such payment or distribution
shall be received and held in trust for and shall be paid over to the Lender for
application to the payment of the Senior Obligations until all of the Senior
Obligations shall have been paid in full, after giving effect to any concurrent
payment or distribution or provision therefor to the Lender.
 
No right of the Lender or any other present or future holders of any Senior
Obligations to enforce the subordination provisions herein shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Loan Party or by any act or failure to act, in good faith, by any such
holder, or by any noncompliance by any Loan Party with the terms hereof,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.
 


 
 

--------------------------------------------------------------------------------

 


Section 8.14.                      Judgment Currency.
 
(a)           All Indebtedness shall be payable by the Borrowers in
Dollars.  The Loan Parties’ obligations under the Loan Documents to make
payments to the Lender in Dollars shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
other currency, except to the extent that such tender or recovery results in the
effective receipt by the Lender of the full amount of the Dollars payable to the
Lender under the Loan Documents, and the Loan Parties shall indemnify the Lender
(and the Lender shall have an additional legal claim) for any difference between
such full amount and the amount effectively received by the Lender pursuant to
any such tender or recovery.  The Lender’s determination of amounts effectively
received by it shall be conclusive absent manifest error.
 
(b)           If for the purpose of obtaining or enforcing any judgment against
the Loan Parties in any court in any jurisdiction, it becomes necessary to
convert into any currency other than Dollars (such currency being hereinafter in
this Section referred to as the “Judgment Currency”), the conversion shall be
made, at the option of the Lender, at the rate of exchange prevailing on the
Business Day immediately preceding the day on which the judgment is given (such
business day being hereinafter in this Section referred to as the “Conversion
Date”).
 
(c)           If there is a change in the rate of exchange prevailing between
the Conversion Date and the date of actual payment of the amount due, the Loan
Parties covenant and agree to pay such additional amounts (if any, but in any
event not a lesser amount) as may be necessary to ensure that the amount paid in
the Judgment Currency, when converted at the rate of exchange prevailing on the
date of payment, will produce the amount of Dollars which could have been
purchased with the amount of Judgment Currency stipulated in the judgment or
judicial award at the rate of exchange prevailing on the Conversion Date.
 
(d)           Any amount due from the Loan Parties under Section 8.14(c) will be
due as a separate debt and shall not be affected by judgment being obtained for
any other sums due under or in respect of the Loan Documents.
 
(e)           The term “rate of exchange” in this Section means the spot rate at
which the Lender in accordance with its normal practices is able on the relevant
date to purchase Dollars with the Judgment Currency and includes in either case
any premium and costs of exchange payable by in connection with such purchase.
 
Section 8.15.                      Appointment of Borrower Representative;
Reliance on Notices.  Each Loan Party hereby designates Parent as its
representative and agent on its behalf (the “Borrower Representative”) for the
purposes of executing and delivering any notice of borrowing, giving
instructions with respect to the disbursement of the proceeds of Advances,
effecting repayment of Advances, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Loan Party under the Loan Documents.  Parent hereby accepts such
appointment.  Lender may regard any notice or other communication pursuant to
any Loan Document from Borrower Representative as a notice or communication from
all Loan Parties and shall be entitled to rely upon, and shall be fully
protected in relying upon, any such notice or communication as such, and shall
give any notice or communication required or permitted to be given to any Loan
Party hereunder to Borrower Representative on behalf of such Loan Party.  Each
Loan Party agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such Loan
Party and shall be binding upon and enforceable against such Loan Party to the
same extent as if the same had been made directly by such Loan Party.
 


 
 

--------------------------------------------------------------------------------

 


Section 8.16.                      Governing Law; Jurisdiction, Venue.  The Loan
Documents shall be governed by and construed in accordance with the substantive
laws (other than conflict laws) of the State of New York, except that at all
times the provisions for the creation, perfection and enforcement of the liens
and security interests granted by RCC pursuant to the other Loan Documents with
respect to the Collateral owned by RCC may be governed by, and construed
according to, the laws of the Province of Ontario, Canada, it being understood
that, to the fullest extent permitted by the laws of such Province, the laws of
the State of New York shall govern the construction, validity and enforceability
of all Loan Documents and all of the Indebtedness arising hereunder and
thereunder.  The parties hereto hereby (i) consent to the personal jurisdiction
of the state and federal courts located in the State of New York in connection
with any controversy related to this Agreement; (ii) waive any argument that
venue in any such forum is not convenient; (iii) agree that any litigation
initiated by the Lender or the Loan Parties in connection with this Agreement or
the other Loan Documents may be venued in either the state or federal courts
located in the City of New York, New York County, New York; and (iv) agree that
a final judgment in any such suit, action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Each Borrower hereby irrevocably designates and
appoints Parent as the designee, appointee and agent of such Borrower to
receive, accept and acknowledge for and on behalf of such Borrower and its
property service of any and all legal process, summons, notices and documents
which may be served in any such action, suit or proceeding relating to the Loan
Documents or the Indebtedness, which service may be made on Parent in accordance
with legal procedures prescribed for such courts.  Each Borrower agrees that
service upon it or Parent as provided for herein shall constitute a valid and
effective personal service upon it and that the failure of Parent to give any
notice of such service to any Borrower shall not impair or affect in any way the
validity of such service.  Nothing herein contained shall, or shall be construed
so as to, limit the right of the Lender to bring actions, suits or proceedings
with respect to the obligations and liabilities of the Borrowers under, or any
other matter arising out of or in connection with, the Loan Documents, or for
recognition or enforcement of any judgment rendered in any such action, suit or
proceeding, in the courts of whatever jurisdiction in which the office of the
Lender may be located or assets of the Borrowers may be found or otherwise shall
to Parent seem appropriate, or to affect the right to service of process in any
jurisdiction in any other manner permitted by the law.
 
Section 8.17.                      Lender as Party-in-Interest.  The Borrower
hereby stipulates and agrees that the Lender is and shall remain a party in
interest in the Chapter 11 Case and shall have the right to participate, object
and be heard in any motion or proceeding in connection therewith.  Nothing in
this Agreement or any other Loan Document shall be deemed to be a waiver of any
of the Lender’s rights or remedies under applicable law or
documentation.  Without limitation of the foregoing, the Lender shall have the
right to make any motion or raise any objection it deems to be in its interest
(specifically including but not limited to objections to use of proceeds of the
Advances, to payment of professional fees and expenses or the amount thereof, to
sales or other transactions outside the ordinary course of business or to
assumption or rejection of any executory contract or lease); provided that the
Lender will not exercise such right if the action or inaction by the Borrower
which is the subject of such motion or objection is expressly permitted by any
covenant or provision of this Agreement.
 


 
 

--------------------------------------------------------------------------------

 


Section 8.18.                      Waiver of Right to Obtain Alternative
Financing.  In consideration of the Advances to be made to the Borrower by the
Lender, Borrower hereby further waives any right it may have to obtain an order
by the Bankruptcy Court authorizing the Borrower to obtain financing pursuant to
Section 364 of the Bankruptcy Code from any person other than the Lender, unless
such financing would result in all of the Obligations to the Lender (whether
arising before, on or after the date of this Agreement) being paid in full, in
cash, on or before the expiration of the term of this Agreement.
 
Section 8.19.                      Credit Bids.  Nothing herein shall affect,
and the Lender shall maintain, the Lender’s right to credit bid its claims under
this Agreement and the Financing Orders pursuant to Section 363(k) of the
Bankruptcy Code.
 
Section 8.20.                      Application of Payments to Obligations;
Application of Proceeds of Collateral.
 
(a)           All proceeds from Collateral, whether realized through a Sale
Transaction or otherwise, shall be immediately paid in cash by Borrower to
Lender, and shall applied by Lender (i) first in satisfaction of outstanding
Pre-Petition Obligations, and (ii) second in satisfaction of outstanding
Indebtedness under this Agreement.
 
(b)           All payments of Indebtedness by Borrower to Lender shall be made
as and when due hereunder, and shall applied by Lender (i) first in satisfaction
of outstanding Pre-Petition Obligations and (ii) second in satisfaction of
outstanding Indebtedness under this Agreement.
 
[Remainder of this page intentionally left blank]
 
 
 


 
 

--------------------------------------------------------------------------------

 


THE LOAN PARTIES AND THE LENDER WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION
AT LAW OR IN EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date set forth
in the initial caption of this Agreement.
 
RCLC, Inc.
1480 Route 9 North, Suite 301
Woodbridge, New Jersey 07095 Telecopier: (732)-877-1789
Attention:  Daryl Holcomb
e-mail:  dholcomb@rclcinc.com
 
RCLC, INC.
 
By:  ___________________________________
        Name:
        Title:
RCPC Liquidating Corp.
1480 Route 9 North, Suite 301
Woodbridge, New Jersey 07095 Telecopier: (732)-877-1789
Attention:  Daryl Holcomb
e-mail:  dholcomb@rclcinc.com
 
RCPC LIQUIDATING CORP.
 
By:  ___________________________________
        Name:
        Title:
Ronson Aviation, Inc.
1480 Route 9 North, Suite 301
Woodbridge, New Jersey 07095 Telecopier: (732)-877-1789
Attention:  Daryl Holcomb
e-mail:  dholcomb@rclcinc.com
 
RONSON AVIATION, INC.
 
By:  ___________________________________
        Name:
        Title:
RCC INC.
1480 Route 9 North, Suite 301
Woodbridge, New Jersey 07095 Telecopier: (732)-877-1789
Attention:  Daryl Holcomb
e-mail:  dholcomb@rclcinc.com
 
RCC INC.
 
By:  ___________________________________
        Name:
        Title:





 
 

--------------------------------------------------------------------------------

 




Wells Fargo Bank, National Association
Wells Fargo Capital Finance
119 West 40th Street, 16th Floor
New York, New York 10018-2500
Telecopier: 646-728-3279
Attention:  Relationship Manager for Ronson Corporation
e-mail: Peter.L.Gannon@wellsfargo.com
Christopher.Hill@wellsfargo.com
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
By:  ___________________________________
        Peter L. Gannon,
        Vice President





 
 

--------------------------------------------------------------------------------

 


Exhibit A to Debtor-in-Possession Credit and Security Agreement


Budget
(To be attached)


 
 

--------------------------------------------------------------------------------

 


Exhibit B to Debtor-in-Possession Credit and Security Agreement
 
Budget Compliance Certificate
 
To:           Wells Fargo Bank, National Association
 
Date:           [___________________, 2010]
 
Subject:
 
In accordance with our Debtor-in-Possession Credit and Security Agreement dated
August ___, 2010 (as amended from time to time, the “DIP Credit Agreement”),
attached are the financial statements of _____________ (the “Borrower”) dated
[_________________, 2010](the “Reporting Date”) and the year-to-date period then
ended (the “Current Financials”).  All terms used in this certificate have the
meanings given in the DIP Credit Agreement.
 
A.           Preparation and Accuracy of Financial Statements.  I certify that
the Current Financials fairly and accurately present the Borrowers’ financial
condition as of the Reporting Date.
 
B.           Name of Borrower; Merger and Consolidation Related Issues.  I
certify that:
 
(Check one)
 
 
¨
The Borrower has not, since the date of the DIP Credit Agreement, changed its
name or jurisdiction of organization, nor has it consolidated or merged with
another Person.

 
 
¨
The Borrower has, since the date of the DIP Credit Agreement, either changed its
name or jurisdiction of organization, or both, or has consolidated or merged
with another Person, which change, consolidation or merger: ¨ was consented to
in advance by Lender in writing, and/or ¨ is more fully described in the
statement of facts attached to this Certificate.

 
C.           Events of Default.  I certify that:
 
(Check one)
 
 
¨
I have no actual knowledge of the occurrence of a Default or an Event of Default
under the DIP Credit Agreement, except as previously reported to the Lender in
writing.

 
 
¨
I have knowledge of a Default or an Event of Default under the DIP Credit
Agreement not previously reported to the Lender in writing, as more fully
described in the statement of facts attached to this Certificate.

 
D.           Litigation Matters.  I certify that:
 
(Check one)
 


 
 

--------------------------------------------------------------------------------

 


 
¨
I have no actual knowledge of any material adverse change to the litigation
exposure of the Borrower or any of its Affiliates or of any Guarantor.

 
 
¨
I have knowledge of material adverse changes to the litigation exposure of the
Borrower or any of its Affiliates or of any Guarantor not previously disclosed
in Schedule 5.7, as more fully described in the statement of facts attached to
this Certificate.

 
E.           Financial Covenants.  I further certify that:
 
(Check and complete each of the following)
 
1.           Compliance with Budget.  Borrower ¨ has ¨ has not complied in all
respects with the covenants and restrictions set forth in Section 6.2(a) of the
DIP Credit Agreement, and as a consequence Borrower ¨ is ¨ is not in compliance
with Section 6.2(a) of the DIP Credit Agreement.
 
2.           Capital Expenditures.  Pursuant to Section 6.2(b) of the DIP Credit
Agreement, the Borrower has not incurred or contracted to incur any Capital
Expenses since execution of the DIP Credit Agreement.
 
Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Borrower’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.
 

 
RCPC LIQUIDATING CORP.
 
By:__________________________________
 
Its: __________________________________
 
 
RONSON AVIATION, INC.
 
By: __________________________________
Its: __________________________________
 
 
RCLC, INC.
 
By: __________________________________
Its: __________________________________



 
 

--------------------------------------------------------------------------------

 


Exhibit C to Debtor-in-Possession Credit and Security Agreement


Form of Final Financing Order
(To be attached)


 
 

--------------------------------------------------------------------------------

 




Exhibit D to Debtor-in-Possession Credit and Security Agreement


Form of Interim Financing Order
(To be attached)


 
 

--------------------------------------------------------------------------------

 


Exhibit E to Debtor-in-Possession Credit and Security Agreement
 
Premises
 
The Premises referred to in the Debtor-in-Possession Credit and Security
Agreement are legally described as follows:
 
[To be completed by Borrower]
 


 
 

--------------------------------------------------------------------------------

 


Exhibit F to Debtor-in-Possession Credit and Security Agreement
 


 
REVOLVING NOTE
 
$2,700,000
August __, 2010
 

For value received, the undersigned, RCPC LIQUIDATING CORP. (f/ka/a Ronson
Consumer Products Corporation), a New Jersey corporation, (“RCPC”), RCLC, Inc.
(f/k/a/ Ronson Corporation), a New Jersey corporation (“RCLC”) and RONSON
AVIATION, INC., a New Jersey Corporation (“RAI”) (RCPC, RCLC and RAI are
collectively and individually referred to as the “Borrower” or “Borrowers”),
hereby promise to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION
(the “Lender”), acting through its Wells Fargo Capital Finance operating
division, on the Termination Date referenced in the Debtor-in-Possession Credit
and Security Agreement dated the same date as this Revolving Note that was
entered into by the Lender and the Borrower (as amended from time to time, the
“Credit Agreement”), at Lender’s office located at 119 West 40th Street, 16th
Floor, New York, New York 10018-2500, or at any other place designated at any
time by the holder hereof, in lawful money of the United States of America and
in immediately available funds, the principal sum of Two Million Seven Hundred
Thousand Dollars ($2,700,000) or the aggregate unpaid principal amount of all
Revolving Advances made by the Lender to the Borrower under the Credit
Agreement, together with interest on the principal amount hereunder remaining
unpaid from time to time, computed on the basis of the actual number of days
elapsed and a 360-day year, from the date hereof until this Revolving Note is
fully paid at the rate from time to time in effect under the Credit Agreement.
 
This Revolving Note is the Revolving Note referenced in the Credit Agreement,
and is subject to the terms of the Credit Agreement, which provides, among other
things, for acceleration hereof.  Principal and interest due hereunder shall be
payable as provided in the Credit Agreement, and this Revolving Note may be
prepaid only in accordance with the terms of the Credit Agreement.  This
Revolving Note is secured, among other things, pursuant to the Credit Agreement
and the Financing Orders and Security Documents, each as therein defined, and
may now or hereafter be secured by one or more other security agreements,
mortgages, deeds of trust, assignments or other instruments or agreements.
 
The Borrower shall pay all actual costs of collection, including reasonable
attorneys’ fees and legal expenses if this Revolving Note is not paid when due,
whether or not legal proceedings are commenced.
 
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
 
[Signatures on next page]
 
 
 


 
 

--------------------------------------------------------------------------------

 



 
RCPC LIQUIDATING CORP.
 
By: __________________________________
 
Its: __________________________________
 
RONSON AVIATION, INC.
 
By: __________________________________
Its: __________________________________
 
RCLC, INC.
 
By: __________________________________
 
Its: __________________________________





 
 

--------------------------------------------------------------------------------

 




 
Schedule 5.1 to Debtor-in-Possession Credit and Security Agreement
 
TRADE NAMES, CHIEF EXECUTIVE OFFICE, PRINCIPAL PLACE OF BUSINESS,
 
AND LOCATIONS OF COLLATERAL
 
TRADE NAMES
 
[To be completed by Borrower]
 
CHIEF EXECUTIVE OFFICE/PRINCIPAL PLACE OF BUSINESS
 
[To be completed by Borrower]
 
OTHER INVENTORY AND EQUIPMENT LOCATIONS
 
[To be completed by Borrower]
 


 
 

--------------------------------------------------------------------------------

 


Schedule 5.2 to Debtor-in-Possession Credit and Security Agreement
 
CAPITALIZATION AND ORGANIZATIONAL CHART
 
Holder
Type of Rights/Stock
No. of shares (after
exercise of all rights to
acquire shares)
Percent interest on a
fully diluted basis
               



Attach organizational chart showing the ownership structure of all Subsidiaries
of the Borrower.
 
[To be completed by Borrower]
 


 
 

--------------------------------------------------------------------------------

 


Schedule 5.5 to Debtor-in-Possession Credit and Security Agreement
 
SUBSIDIARIES
 
[To be completed by Borrower]
 


 
 

--------------------------------------------------------------------------------

 


Schedule 5.7 to Debtor-in-Possession Credit and Security Agreement
 
LITIGATION MATTERS IN EXCESS OF $10,000.00
 
[To be completed by Borrower]
 


 
 

--------------------------------------------------------------------------------

 


Schedule 5.9 to Debtor-in-Possession Credit and Security Agreement
 
TAXES
 
[To be completed by Borrower]
 


 


 
 

--------------------------------------------------------------------------------

 


Schedule 5.11 to Debtor-in-Possession Credit and Security Agreement
 
INTELLECTUAL PROPERTY DISCLOSURES
 
[To be completed by Borrower]
 


 
 

--------------------------------------------------------------------------------

 


Schedule 6.3 to Debtor-in-Possession Credit and Security Agreement
 
PERMITTED LIENS
 
Creditor
Collateral
Jurisdiction
Filing Date
Filing No.
                                                           

[To be completed by Borrower]
 


 
 

--------------------------------------------------------------------------------

 


Schedule 6.4 to Debtor-in-Possession Credit and Security Agreement
 
Permitted Indebtedness and Guaranties
 
INDEBTEDNESS
 
Creditor
Principal Amount
Maturity Date
Monthly Payment
Collateral
                                                 

[To be completed by Borrower]
 
GUARANTIES
 
Primary Obligor
Amount and Description of Indebtedness Guaranteed
Beneficiary of Guaranty
                       

[To be completed by Borrower]
 


 
 

--------------------------------------------------------------------------------

 


Schedule 6.6 to Debtor-in-Possession Credit and Security Agreement
 
Investments in Marketable Securities
 
[To be completed by Borrower]
 


 


 
 

--------------------------------------------------------------------------------

 




 
Schedule 6.28 to Debtor-in-Possession Credit and Security Agreement
 
Intercompany Indebtedness
 
[To be completed by Borrower]
 


 


 

